Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 1 of 44 PageID #: 507




                            EXHIBIT 4
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 2 of 44 PageID #: 508




 UNITED STATES DISTRICT COURT

 EASTERN DISTRICT OF NEW YORK


  In re HAIN CELESTIAL HEAVY METALS                   Case No. 2:21-cv-0678-JS-AYS
  BABY FOOD LITIGATION,

  This document relates to:                           DECLARATION OF STEPHEN R.
                                                      BASSER IN SUPPORT OF THE
  All Actions                                         STEWART MOVANTS’ MOTION FOR
                                                      APPOINTMENT OF LORI G. FELDMAN
                                                      AND REBECCA A. PETERSON AS
                                                      INTERIM CO-LEAD COUNSEL


        I, Stephen R. Basser, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746

 that the following is true and correct:

        1.      I am a partner in the San Diego, California office of Barrack Rodos & Bacine

 ("Barrack" or the "Firm"). I am one of the attorneys representing Plaintiff Lee Boyd in the above-

 captioned consolidated action ("Consolidated Action"). This matter arises out of Hain Celestial

 Group's ("Hain") alleged misrepresentations and omissions concerning the manufacturing,

 advertising, distribution and sale of certain baby food products without adequately or fully

 disclosing the presence and risk of heavy metals and other contaminants. Each of the facts set forth

 below are true and correct within my personal knowledge and if called and sworn as a witness, I

 would competently testify thereto.

        2.       I submit this declaration in support of the appointment of Lori G. Feldman of

 George Gesten McDonald PLLC and Rebecca A. Peterson of Lockridge Grindal Nauen P.L.L.P.

 as Plaintiffs' Interim Co-Lead Counsel pursuant to Fed. R. Civ. P. 23(g), and for the appointment

 of an Executive Committee consisting of attorneys Susana Cruz Hodge of Lite DePalma Greenberg




                                                  1
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 3 of 44 PageID #: 509




 & Afanador; Catherine Smith of Gustafson Gluek PLLC; and Stephen R. Basser of Barrack Rodos

 & Bacine.

        3.      As reflected in the attached Firm biography, (Exhibit A hereto), Barrack Rodos &

 Bacine has significant depth, experience, and resources in litigating complex class action cases,

 including consumer class actions. Barrack has been extensively involved for more than 40 years

 in complex class action litigation, participating in hundreds of such cases and recovering over 10

 billion dollars for class members, including several such actions that have secured recoveries in

 excess of $1 billion. Barrack has had leadership roles in consumer, securities and antitrust class

 actions, having been appointed by courts throughout the United States. The Firm has been

 involved as a lead counsel, co-lead counsel or executive committee member in actions against

 corporations   alleging   misrepresentation,   including    fraudulent   misrepresentations    and

 concealment, and/or deceptive sales and marketing practices, harming investors and/or consumers,

 and/or business entities. Exhibit A hereto lists many of the complex class action cases in which

 the Firm has participated, and including a number of significant cases in which Barrack was a lead,

 co-lead or executive committee member.

        4.      Barrack has achieved significant recoveries on behalf of class members in

 consumer cases, including, as examples, among others, the following:

         "Senior Annuity" cases litigated from 2005 through 2015 in which Barrack, on behalf

 of plaintiff consumers, serving in the prosecution as part of a defined group of four law firms, as

 a co-lead counsel, or as a defacto executive committee member, achieved settlements valued in

 the aggregate between $552 million and $1.273 billion, after asserting claims against insurance

 companies under consumer protection and elder abuse statutes arising from sales and marketing




                                                 2
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 4 of 44 PageID #: 510




 practices, and the Racketeer Influenced and Corrupt Organizations Act ("RICO"), including the

 following:

                    Negrete. et al. v. Allianz Life Insurance Company of North America, Case No.

 05-cv-06838-CAS-MAN (C.D. Cal.), resulted in a claims-made settlement valued between $251

 million and $971 million;

                    In re American Equity Annuity Practices and Sales Litigation, Case No. 2:05-

 cv-06735-CAS-MAN (C.D. Cal.), resulted in a settlement valued at approximately $129 million;

                    Rand v. American National Insurance Co., Case No. 3:09-cv-0639-WDB

 (N.D. Cal.), resulted in a settlement valued at more than $9 million;

                    Negrete, et al. v. Fidelity and Guaranty Life Insurance Company, Case

 No. 2:05-cv-06837-CAS-MAN (C.D. Cal), resulted in a settlement valued at approximately $52.7

 million;

                    Meadows v. Jackson National Life Insurance Co., Case No. 4:12-cv-1380-CW

 (N.D. Cal), resulted in a settlement valued at more than $11.2 million;

                    Midland National Life Insurance Co Annuity Sales Practices Litigation, Case

 No. 2:07-ml-01825-CAS-MAN (C.D. Cal.), resulted in a settlement valued at $79.5 million; and

                    In re National Western Life Insurance Deferred Annuities Litigation, Case No.

 05-cv-1018-AJB (WVG), resulted in a settlement in 2014 valued at more than $21 million.

           Gutierrez v. Charles J. Givens Organization, et al., Case No. 667169 (San Diego Cty.,

 California, Superior Court). Barrack, on behalf of the plaintiff and similarly situated class

 members, achieved a jury verdict in excess of $14 million for the benefit if the plaintiff consumer

 class.




                                                  3
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 5 of 44 PageID #: 511




         Barrack served as an interim executive committee member in a consumer class action

 entitled Feller, et al. v. Transamerica Life Insurance Company, Case No. 16-cv-01378 CAS

 (AJWx), in the Central District of California, which ultimately achieved a $200 million settlement

 in 2018.

         Barrack is currently serving in a co-leadership position in a consumer class action,

 against In re: Lincoln National COI Litigation, Case No. 16-cv-06605-GJP, in the Eastern District

 of Pennsylvania (Chair of Plaintiffs' Steering Committee).

         In 2017, the Attorney General of the State of New Mexico, appointed myself and law

 partners, Jeffrey A. Barrack, and Samuel M. Ward, as Special Assistant Attorneys General for the

 purpose of prosecuting, in conjunction with the Office of the Attorney General, an action on behalf

 of New Mexico consumers against Vivint Solar, Inc., and other defendants, for violations of New

 Mexico consumer law. State of New Mexico, ex. Rel., Hector H. Balderas, Attorney General of

 New Mexico v. Vivint Solar Developer, LLC, Case No. D-202-CV-2018-01936. This action was

 favorably resolved and settlement was approved in 2020.

        5.      The Firm has also achieved significant recoveries on behalf of consumers and

 business class members in antitrust cases, as more fully noted in the Firm biography. Some

 examples, among others, include:

                   In re Vitamins Antitrust Litigation, MDL No. 1285 (D.D.C.), highly complex

 litigation, which plaintiffs achieved settlements in excess of $1 billion. Barrack served as a

 member of the executive committee.

                   In re Citric Acid Antitrust Litigation, Master File No. 95-2963 (N.D. Cal.).

 After five years of litigation, plaintiffs achieved settlements totaling over $80 million. Barrack

 served as co-lead counsel.


                                                 4
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 6 of 44 PageID #: 512




                   In re Graphite Electrodes Antitrust Litigation, Master File No. 97-CV-4182

 (CRW) (E.D. Pa.). After six years of litigation, plaintiffs achieved settlements totaling over $133

 million. Barrack served as co-lead counsel.

                   In re Automotive Refinishing Paint Antitrust Litigation, MDL No. 1426 (E.D.

 Pa.). After five years of litigation, plaintiffs achieved settlements totaling over $105 million. See

 617 F. Supp.2d 336 (E.D. Pa. 2007). Barrack served as co-lead counsel.

                   In re Sorbates Antitrust Litigation, No. C 98-4886 (N.D. Cal.). After four years

 of litigation, plaintiffs achieved settlements in the total amount of $96.5 million. Barrack served

 as co-lead counsel.

                   Thomas & Thomas Rodmakers, Inc., et al. v. Newport Adhesives and

 Composites, et al., No. CV-99-07796 FMC (RNBx) (C.D. Cal.) (Carbon Fiber Antitrust

 Litigation). Plaintiffs achieved settlements totaling $67.5 million. Barrack, (Stephen R. Basser)

 served as a co-lead counsel in the action.

                   In re Polypropylene Carpet Antitrust Litigation, MDL No. 1075 (N.D. Ga.).

 After five years of litigation, plaintiffs achieved a recovery of nearly $50 million. See 93 F. Supp.

 2d 1348 (N.D. Ga. 2000). Barrack served as co-lead counsel.

                   In re Flat Glass Antitrust Litigation, MDL No. 1200 (E.D. Pa.). After more

 than seven years of litigation, plaintiffs were successful in maintaining the case on appeal, see 385

 F.3d 350 (3d Cir. 2004), and achieved total recoveries of more than $120 million. Barrack served

 as co-lead counsel.

        6.      Barrack has achieved significant recoveries as a lead or co-lead counsel on behalf

 of class member investors, including institutional clients, in numerous cases arising under the




                                                  5
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 7 of 44 PageID #: 513




 Private Securities Litigation Reform Act of 1995, ("PSLRA"). The following lists some of the

 more notable recoveries:

                   In re WorldCom, Inc. Securities Litigation, Master File No. 02 Civ. 3288 (DLC)

 (S.D.N.Y.). Barrack, as co-lead counsel for lead plaintiff, New York State Common Retirement

 Fund ("NYSCRF"), negotiated $6.19 billion in settlements with defendants, including a settlement

 with the company's outside auditor, Arthur Andersen LLP, after nearly five weeks of trial. The

 recovery is the largest ever achieved in the Southern District of New York and in the Second

 Circuit.

                   In re Cendant Corporation Litigation, Civil Action No. 98-1664 (WHW)

 (D.N.J.). Barrack, as co-lead counsel, represented co-lead plaintiffs NYSCRF and the California

 Public Employees' Retirement System. This litigation was settled for a total recovery to $3.32

 billion. The recovery is the largest ever achieved in the District of New Jersey and in the Third

 Circuit.

                   In re McKesson HBOC, Inc. Securities Litigation, Master File No. CV-99-

 20743 RMW (N.D. Cal.). Barrack, as co-lead counsel, represented the NYSCRF as sole lead

 plaintiff. Barrack vigorously prosecuted the case against the company, its management, HBOC,

 Inc.'s former auditor, Arthur Andersen LLP, and Bear Stearns & Co., Inc., and, with the NYSCRF,

 achieved settlements totaling $1.052 billion. The recovery is the largest ever achieved, under the

 PSLRA in the Northern District of California and in the Ninth Circuit.

                   In re American International Group, Inc. 2008 Securities Litigation, Case No.

 08-cv-4772-LTS-DCF (S.D.N.Y.). Barrack served as a co-lead counsel representing the State of

 Michigan Retirement Systems. After more than six years of intensive litigation, the parties reached

 settlements totaling $970.5 million, which the court approved, finding that it was an "outstanding


                                                 6
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 8 of 44 PageID #: 514




 result obtained on behalf of the settlement class." The recovery is among the largest achieved in

 a securities fraud class action stemming from the 2008 financial crisis.

                   In re Merrill Lynch & Co., Inc. Securities, Derivative & ERISA Litigation,

 Master File No. 07-cv-9633 (LBS)(AJP)(DFE) (S.D.N.Y.). Barrack, as co-lead counsel for sole

 lead plaintiff, State Teachers Retirement System of Ohio, negotiated a $475 million settlement

 with defendants in January 2009.

                   Pennsylvania Public School Employees' Retirement System v. Bank of America

 Corp., et al., Civil Action No. 1:11-cv-733-WHP, (S.D.N.Y.). After nearly six years of litigation,

 Barrack, as the sole lead counsel for sole lead plaintiff, Pennsylvania Public School Employees'

 Retirement System, negotiated a $335 million settlement with defendants that the court approved

 in December 2016.

                   In re Apollo Group, Inc. Securities Litigation, Master File No. CV 04-2147-

 PHX-JAT, (D. AZ.) before the Honorable James A. Teilborg in the District of Arizona. Barrack,

 as lead counsel for sole lead plaintiff, Policemen's Annuity and Benefit Fund of Chicago

 ("PABF"), conducted a two-month trial which resulted in a unanimous jury verdict in January 2008

 for the lead plaintiff and investor class for the full amount of price inflation per share that the lead

 plaintiff had requested. On March 7, 2011, the U.S. Supreme Court denied defendants' petition

 for certiorari, thereby allowing the Ninth Circuit's decision to stand and for the district court to

 enter judgment in favor of the plaintiff class. The case was resolved by the payment by defendants

 of $145 million for the benefit of the injured investors, and on April 20, 2012, the court granted

 final approval of the case resolution, paving the way for recovery by class members after years of

 litigation. Judge Teilborg commended that trial counsel "brought to this courtroom just extra-

 ordinary talent and preparation" adding that "[W[hat I have seen has just been truly exemplary."


                                                    7
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 9 of 44 PageID #: 515




        7.        I, Stephen R. Basser, have personally litigated complex class actions during my

 over 44 year professional career.         My experience in such cases covers the gamut from

 investigation, complaint preparation, motion practice, oral argument, and trial, including trial by

 jury. The following cases are a representative sample of complex class action cases in which I

 have played a lead, co-lead or executive committee role:

                     All of the "Senior Annuity" cases noted above, which collectively achieved

 recoveries valued between $552 million and $1.273 million.

                     I was a lead class counsel and the lead trial attorney in the "Apollo" class action,

 cited above, which was litigated in the United States District Court for the District of Arizona,

 before the Honorable James A. Teilborg, until final approval of its settlement in 2012 in the amount

 of $145 million after a jury verdict in 2008 and successful appeals. The trial involved numerous

 fact and expert depositions, as well as the presentation and cross-examination of numerous fact

 and expert witness in the jury trial. The Apollo case involved extensive and complex legal issues

 and the presentation of evidence bearing on the issue of false and misleading representations and

 omissions, and complex issues of damages and causation.

                     I was a co-lead counsel in In re McKesson HBOC, Inc. Securities Litigation,

 cited above, which ultimately settled for a total of $1.052 billion. My participation in the

 prosecution of McKesson commenced from the very outset of complaint preparation and

 investigation, and extended through discovery, motion practice, oral argument, trial preparation,

 and appellate briefing and assistance with oral argument before the Ninth Circuit Court of Appeals.

 McKesson remains among the largest class action recoveries in the history of the Northern District

 of California.




                                                     8
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 10 of 44 PageID #: 516




                    In re Chiron Shareholder Deal Litigation, Case No. RG 05-230567, before the

  Honorable Robert B. Freedman in the California Superior Court for Alameda County.                     I

  represented, as lead counsel, an individual investor and the class in this class action litigation

  contesting the proposed acquisition of Chiron Corp. by Novartis AG in 2005. After extensive

  discovery and injunction practice, Novartis agreed to increase the offering price from its initial

  offer of $40 per share to the final price of $48, a benefit to the class of approximately $880 million.

                    In re Applied Micro Circuits Corp. Securities Litigation, Civil Action No. 01-

  cv-0649-K (AJB) (S.D.Cal.). Barrack and I, as sole lead counsel for lead plaintiff, Florida State

  Board of Administration, negotiated a $60 million settlement in 2005 after vigorous litigation.

                    In re 3Com Securities Litigation, Master File No. C 97-21083-EAI (N.D. Cal.).

  This case, in which Barrack and I served as a co-lead counsel representing a lead plaintiff group

  of individual investors, involved discovery taken throughout the United States and in Europe with

  respect to 3Com and its outside auditing firm. A settlement in the amount of $259 million was

  reached at the end of the discovery process.

                    In re Roadrunner Transportation Systems, Inc. Securities Litigation, Case No.

  17-cv-144-PP, before the Honorable Pamela Pepper in the Eastern District of Wisconsin (Lead

  Counsel). Settlement was achieved in the sum of $20 million;

                    In re Omnivision Technologies, Inc. Securities Litigation, Case No. 5:11-cv-

  05235, before the Honorable Ronald M. Whyte in the Northern District of California (Lead

  Counsel) ($12.5 million settlement);

                    In re Bridgestone Securities Litigation, Master File No. 3:01-0017, before the

  Honorable Robert L. Echols in the Middle District of Tennessee (Co-Lead Counsel). Settlement




                                                    9
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 11 of 44 PageID #: 517




  achieved in the amount of $30 million after extensive discovery and motion practice, including

  depositions of foreign nationals through the use of translators;

                    I served as a co-lead counsel in the Carbon Fiber Antitrust Litigation matter,

  cited above, arising under the federal antitrust laws, which settled for a total of $67.5 million after

  extensive discovery.

                    I have litigated food product consumer class actions having served, for example,

  as an interim executive committee counsel for plaintiffs in In re General Mills Glyphosate

  Litigation, Case No. 0:16-cv-2869 in the District of Minnesota.

                    I also served as a Special Assistant Attorney General appointed by the Attorney

  General of the State of New Mexico in 2017 to prosecute the "Vivint" action, cited above, asserting

  violations of New Mexico's consumer and RICO statutes.

         8.      I also participated in the prosecution as a non-lead attorney in significant consumer

  cases, including, for example:

                    In re: Anthem, Inc. Data Breach Litigation, 5:15-md-02617-LHK (N.D. Cal.),

  which resulted in a $115 million settlement to end claims against Anthem, one of the largest for-

  profit managed health care companies in the nation, for putting over 78 million customers' personal

  information at risk through a 2015 data breach. This is the largest data breach settlement in U.S.

  history. I was instrumental in aiding lead counsel in identifying, working with and retaining expert

  witnesses.

                    I served as an interim executive committee counsel in the Transamerica case,

  cited above, a consumer action under the consumer statutes of the State of California, which settled

  in 2018 for $200 million.




                                                    10
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 12 of 44 PageID #: 518




         9.      I have extensive experience working with experts in a variety of disciplines,

  including technical product defect, and with respect to econometric damages issues and analysis.

         10.     Beyond my significant depth and experience litigating complex classes, including

  complex class action cases, Barrack has significant resources to devote to the litigation both in

  terms of attorneys, paralegals, and staff and financial depth and contribution. The firm has an

  ample number of fulltime attorneys, paralegals and a host of support staff, enabling it to timely,

  efficiently and with great skill and professionalism, devote any resources that are necessary to the

  appropriate prosecution of this lawsuit. The Firm has been involved in many high-stakes cases in

  which it has been required to expand well over $1 million dollars, out of pocket, and absorb

  expenses and costs in litigations, over many years. Barrack is financially equipped to be a

  significant financial partner in the prosecution of this litigation combating any host of corporate

  defendants and defense firms.

         11.     I graduated from the American University, Washington D.C. (B.A., with Honors,

  1973) and Temple University School of Law, Philadelphia, Pennsylvania (J.D. cum laude, 1976),

  where I was awarded the Honor of "Highest Grade and Distinguished Class Performance" by its

  nationally renowned clinical trial litigation program and was selected to serve as a student

  prosecutor under the supervision of the United States Attorney's Office for the Eastern District of

  Pennsylvania during my senior year. I was admitted to practice in Pennsylvania in 1976 and

  became and continue to be a member in good standing of the California bar since 1985, after

  relocating from my hometown, Philadelphia, to San Diego the same year. I am admitted to practice

  in the District Courts for the Northern, Eastern, Central and Southern Districts of California.

         12.     My firm and I have demonstrated the ability to work collegially and efficient with

  other law firms and in high profile cases such as the instant matter. My firm and I have also



                                                  11
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 13 of 44 PageID #: 519




  demonstrated the ability to amicably resolve, in the best interests of class members, significant

  class action mega-cases through settlement, and, at times, through trial, including some of the

  largest settlements in the history of American class action jurisprudence. The Firm has received

  numerous accolades from jurists, as more fully noted in the Firm biography, Exhibit A hereto.

  Barrack is committed to working with the law firms and attorneys, as identified in this motion, and

  fully supports their appointments.

         13.       Counsel for Plaintiffs Nicole Stewart, Charlotte Willoughby, Elizabeth

  Agramonte, Summer Apicella, Lee Boyd, Kelly McKeon, Renee Bryon, Marilyn Cason, Najah

  Henry, Chanel Jackson, Alexis Dias, and Holly Buffinton (the "Stewart Movants") have self-

  organized and have assembled a leadership structure uniting skill, experience, and diversity

  to fairly and adequately represent the Plaintiffs and the proposed class. Every firm with a filed

  case in this proposed structure has had an opportunity to participate in the creation of the

  leadership structure and have representation in some capacity, with the goal to balance the

  maximization of resources and efficiency.

         14.      In my opinion, based on over 44 years of complex litigation experience,

  Rebecca Peterson and Lori Feldman are highly qualified to lead this litigation. Both have

  significant experience in complex litigation matters, including consumer class action litigation

  relating to heavy metals and other contaminants or food and consumer goods and have shown

  that they will lead this litigation in an efficient, dignified, collegial, and practical matter. They

  will preserve class resources by eliminating unnecessary and duplicative work and managing

  the time of the firms by requiring submission of contemporaneous prepared time records.

          15.      Likewise, in my opinion, the proposed Executive Committee is comprised of

   eminently qualified attorneys who are experienced in the matters presented in this litigation,



                                                   12
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 14 of 44 PageID #: 520




   and also capable of leading this Consolidated Action. The proposed leadership structure

   provides an efficient and effective way to ensure that Plaintiffs' counsel can commit the

   necessary time and resources to this litigation. The resources that the supporting law firms

   have and will continue to commit to this litigation are appropriate to confront a large and

   sophisticated defendant and gauntlet of large defense firms, and avoid any ability to

   overwhelm any single Plaintiff's firm.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

  true and correct. Executed this 25th day of May, 2021, in San Diego, California.



                                                       /s/ STEPHEN R. BASSER
                                                           STEPHEN R. BASSER




                                                 13
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 15 of 44 PageID #: 521




                            EXHIBIT A
 Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 16 of 44 PageID #: 522




                                              a
                                                   -
                                                                       . .
                                                                             .--
                                                                             .- h
                                               .   '
                                                                  ..   •      JO,




                        BARRACK I RODOS I BACINE
                                FIRM BIOGRAPHY




                                  www.barrack.com

3300 TWO COMME RCE SQUARE             ONE A MERICA PLAZA                            ELEVEN T IMES SQUARE
    2001 MARKET STREET           600 WEST BROADWAY, SUITE 900                   640 8TH AVENUE, 1 orH FLOOR
   PHILADELPHIA, PA 19103             SAN DIEGO, CA 92101                           NEW YORK, NY 10036
 215.963.0600 F: 215.963 0838      619.230.0800 F: 619.230.1874                 212.688.0782 F: 212.688.0783
       Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 17 of 44 PageID #: 523




                 Barrack, Rodos & Bacine ("BR&B") has been extensively involved for more than forty
         years in complex class action and derivative litigation , participating in hundreds of such cases
         and recovering over ten billion dollars for class members, including several such actions that
         alone have secured recoveries in excess of $1 billion. The Firm has concentrated this complex
         practice in securities, shareholder rights , antitrust, and consumer class actions. The Firm has
         had significant leadership positions in these litigations, having been appointed by courts as lead
         counsel in numerous class actions throughout the United States.

I

    Significant Consumer Cases


                The Firm has achieved significant recoveries on behalf of class members in consumer
         cases, including the following:

                );>- "Senior Annuity" cases in which BR&B served as a co-lead counsel or participated in
         the prosecution group, which achieved settlements valued in the aggregate between $552
         million and $1.273 billion, after asserting claims against insurance companies under
         consumer protection and elder abuse statutes arising from sales and marketing practices and
         the Racketeer Influenced and Corrupt Organizations Act, including the following :

                        • Negrete. et al. v. Allianz Life Insurance Company of North America, Case No.
         05-cv-06838-CAS-MAN (C.D. Cal.), resulted in a claims-made settlement valued between $251
         million and $971 million;

                     • In re American Equity Annuity Practices and Sales Litigation, Case No. 2:05-
         cv-06735-CAS-MAN (C.D. Cal.), resulted in a settlement valued at approximately $129 million;

                         • Rand v. American National Insurance Co., Case No. 3:09-cv-0639-WDB
         (N.D. Cal.), resulted in a settlement valued at more than $9 million;

                        • Negrete, et al. v. Fidelity and Guaranty Life Insurance Company, Case
         No. 2:05-cv-06837-CAS-MAN (C.D. Cal), resulted in a settlement valued at approximately
         $52.7 million;

                      • Meadows v. Jackson National Life Insurance Co., Case No. 4:12-cv-1380-
         CW (N.D. Cal), resulted in a settlement valued at more than $11 .2 million;

                       • Midland National Life Insurance Co Annuity Sales Practices Litigation, Case
         No. 2:07-ml-01825-CAS-MAN (C.D. Cal.), resulted in a settlement valued at $79.5 million; and

                      • In re National Western Life Insurance Deferred Annuities Litigation, Case No.
         05-cv-1018-AJB (WVG), resulted in a settlement valued at more than $21 million.

                );>- Rieff v. Evans (Allied Mutual Insurance Company Demutualization Litigation), Civil
         Action No. CE 35780 (Polk Cty., Iowa, District Ct.). BR&B, as co-lead counsel for a class of
         individual mutual insurance company policyholders (as owners of the mutual, similar to
         shareholder-owners of a stock company), brought an action against management for, inter alia,
         conversion of the value of their ownership interests in the mutual under a theory of de facto
         demutualization. The Iowa Supreme Court upheld the plaintiffs' theory in Rieff v. Evans. 630
         N.W .2d 278 (Iowa 2001), and the case was subsequently resolved for approximately $130
         million.
     Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 18 of 44 PageID #: 524




                  >- Gutierrez v. Charles J. Givens Organization, et al. , Case No. 667169 (San Diego
         Cty., California, Superior Court). BR&B, on behalf of the plaintiff and similarly situated class
         members, achieved a jury verdict in excess of $14 million for the benefit if the plaintiff
         consumer class.

                  In Feller, et al. v. Transamerica Life Insurance Company, Case No. 16-cv-01378
                  );>
         CAS (AJWx), in the Central District of California, which was ultimately settled for $200 million,
         BR&B served as interim executive committee counsel.

                  );> BR&B is currently serving in a leadership position in consumer class actions,
         including In re: Lincoln National CO/ Litigation, Case No. 16-cv-06605-GJP (E.D. Pa.) (Chair of
         Plaintiffs' Steering Committee), and In re: Lincoln National 2017 COi Rate Litigation, Case No.
         2:17-cv-04150-GJP (E.D. Pa.) (Co-Chair of Plaintiffs' Steering Committee.

                 );> In 2017, the Attorney General of the State of New Mexico appointed Stephen R.
         Sasser, Jeffrey A Barrack, and Samuel M. Ward of Barrack, Rados & Bacine as Special
         Assistant Attorneys General for the purpose of prosecuting an action on behalf of New Mexico
         consumers against Vivint Solar, Inc., and other defendants for violations of New Mexico
         Consumer law. The action, State of New Mexico, ex. Rel., Hector H. Balderas, Attorney General
         of New Mexico v. Vivint Solar Developer, LLC, Case No. D-202-CV-2018-01936, was settled in
         2020 in exchange for a substantial cash payment and changes to Vivint's marketing and training
         policies.

                :,.... Currently serving via Barrack partner Stephen R. Sasser as Interim Executive
         Committee Counsel in In re Toyota Hybrid Brake Litigation, Case No. 4:20-CV-00127-ALM, in
         the Eastern District of Texas .

                  );> Currently serving via Barrack partner Stephen R. Sasser as Interim Executive
         Committee Counsel in Lane, et al. v. Nissan of Norther America, Inc. , (In re Nissan CVT
         Litigation) CV-00150, in the Middle District of Tennessee.

               );> Served as Interim Executive Counsel via Barrack partner Stephen R. Sasser in In re
         General Mills G/yphosate Litigation, Case No. 0:16:-CV-2869, in the District of Minnesota.

                 );> Currently serving via Barrack partner Mark R. Rosen as Interim Executive Committee
         Counsel in In re Evenflo Co., Inc. Marketing, Sales Practices and Products Liability Litigation,
         Civil Action No. 1:20md-02938-DJC in the District of Massachusetts.

                  );> Hernandez, et al. v. Google, Inc., et al., Case No. 1-15-CV-280601 (Santa Clara
         Cty., California, Superior Ct.), before the Honorable Brian C. Walsh . BR&B, on behalf of the
         plaintiffs and similarly situated purchasers of gift cards issued by Google, Inc. for use in its
         Google Play Store, prosecuted this action to require defendants to abide by California law with
         regard to gift cards with less than a $10.00 balance on them. Pursuant to the settlement
         reached in the case, which is pending final approval, Google agreed to comply with California
         law, which requires sellers to refund gift card balances of less than $10.00 upon request. In
         addition, Google agreed to (1) provide refunds to all Google Play users who had previously
         requested, but were denied, such refunds; (2) provide additional training regarding the refund
         requirements to its customer service representatives; and (3) provide notice of the availability of
         refunds on its website. Notably, after the filing of the lawsuit, Google revised its payment
         system, allowing gift card users to combine their gift cards with other forms of payment. The
         changes adopted by Google pursuant to the settlement are ongoing, providing benefit to millions
         of Google Play gift card users.


www.barrack-~cc)rn"     -   -- -- -_.~·~~-.----=----~   _- --   -~-   .-.   -   -~   --- -- -_ -        -   -=   2
        Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 19 of 44 PageID #: 525




'   Significant Antitrust Cases


                  The firm has been appointed lead counsel or to the leadership group in many antitrust
           class action cases, including:

                     In re Lithium Ion Batteries Antitrust Litigation, MDL Docket No. 2420, the Honorable
               Yvonne Gonzalez Rogers in the Northern District of California;

                       In re Fasteners Antitrust Litigation, MDL Docket No. 1912, the Honorable R. Barclay
               Surrick in the Eastern District of Pennsylvania;

                     In re Publication Paper Antitrust Litigation, Docket No. 3:04 MDL 1631 (SRU), the
               Honorable Stefan R. Underhill in the District of Connecticut;

                         In re Automotive Paint Refinishing Antitrust Litigation, MDL No. 1426, the Honorable
               R. Barclay Surrick in the Eastern District of Pennsylvania;

                       Brookshire Brothers, Ltd., et al. v. Chiquita Brands International, Inc., et al., Lead
               Case No. 05-21962-Cooke/Brown, the Honorable Marcia G . Cooke in the Southern District
               of Florida, Miami Division;

                       Thomas & Thomas Rodmakers, Inc. v. Newport Adhesives and Composites, Inc. , et
               al. (Carbon Fiber Antitrust Litigation), No. CV-99-07796-GHK(Ctx), the Honorable Florence
               Marie Cooper in the Central District of California, Western Division;

                     In re Graphite Electrodes Antitrust Litigation, Master File No. 97-CV-4182(CRW), the
               Honorable Charles R. Weiner in the Eastern District of Pennsylvania;

                      In re Flat Glass Antitrust Litigation, Master Docket Misc. No. 970550, MDL No. 1200,
               the Honorable Donald E. Ziegler in the Western District of Pennsylvania;

                       In re New Jersey Title Insurance Litigation, No. 2:08-cv-01425-GEB, the Honorable
               Garrett E. Brown in the District of New Jersey;

                      In re Bath and Kitchen Fixtures Antitrust Litigation, Docket No. 05-cv-00510-MAM,
               the Honorable Mary A. Mclaughlin in the Eastern District of Pennsylvania ;

                      In re Sorbates Antitrust Litigation, Master File No. C 98-4886 MCC, the Honorable
               William H. Orrick, Jr. in the Northern District of California;

                     In re Sodium Gluconate Antitrust Litigation, No. C-97-4142CW, the Honorable
              Claudia Wilken in the Northern District of California;

                       Jn re Vitamins Antitrust Litigation, MDL No. 1285, the Honorable Thomas F. Hogan in
               the District of Columbia;

                    In re: Metal Building Insulation Antitrust Litigation, Master File No. H-96-3490, the
              Honorable Nancy F. Atlas in the Southern District of Texas;



    wwwba rrack co~ _-    -=-::::.:-:_-__.. . . __ ·:_.-_____ --:_ ___ :"':_   ~-   ___-:-   -._~   -~~   ~-~   ·   -- ~ --:=_   -   3
   Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 20 of 44 PageID #: 526




                In re Carpet Antitrust Litigation, MDL No. 1075, the Honorable Harold L. Murphy in
         the Northern District of Georgia, Rome Division;

                    In re Citric Acid Antitrust Litigation, Master File No. 95-2963, the Honorable Charles
         A Legge in the Northern District of California; and

                Capital Sign Company, Inc. v. Alliance Metals, Inc. , et al. , Civil Action No. 95-CV-
         6557 (LHP), the Honorable Louis H. Pollak in the Eastern District of Pennsylvania;

               Plastic Cutlery AnUtrust Litigation, Master File No. 96-728, the Honorable Joseph L.
         McGlynn in the Eastern District of Pennsylvania.


Recoveries Achieved in Antitrust Cases


              The Firm has achieved significant recoveries on behalf of class members in antitrust
      cases , including the following :

             ~      In re Urethane Antitrust Litigation, 2:04-md-01616-JWL (D. Kan .). After nearly nine
                    years of litigation and four weeks of trial , the Jury reached a verdict for plaintiffs in
                    excess of $400 million (before trebling) against defendant Dow Chemical Company,
                    and the District Court entered a Judgment of $1 .06 billion, which was upheld on
                    appeal by the Tenth Circuit Court of Appeals . While on appeal to the U.S. Supreme
                    Court, the case against Dow settled for $835 million, which was in addition to earlier
                    settlements reached with other defendants. BR&B served as a member of the trial
                    team for the case.

             ~      In re Vitamins Antitrust Litigation, MDL No. 1285 (D.D.C.). In this highly complex
                    litigation, plaintiffs achieved settlements in excess of $1 billion. BR&B served as a
                    member of the executive committee.

             ~      In re Citric Acid Antitrust Litigation, Master File No. 95-2963 (N.D. Cal.). After five
                    years of litigation, plaintiffs achieved settlements totaling over $80 million. BR&B
                    served as co-lead counsel.

             ~      In re Graphite Electrodes Antitrust Litigation , Master File No. 97-CV-4182 (CRW)
                    (E.D. Pa.). After six years of litigation, plaintiffs achieved settlements totaling over
                    $133 million. BR&B served as co-lead counsel.

             ~      In re Automotive Refinishing Paint Antitrust Litigation, MDL No. 1426 (E.D. Pa.).
                    After five years of litigation, plaintiffs achieved settlements totaling over $105
                    million. See 61 7 F. Supp.2d 336 (E.D. Pa. 2007). BR&B served as co-lead
                    counsel.

             );:>   In re Sorbates Antitrust Litigation, No. C 98-4886 (N.D. Cal.). After four years of
                    litigation, plaintiffs achieved settlements in the total amount of $96.5 million. BR&B
                    served as co-lead counsel.

             );:>   Thomas & Thomas Rodmakers, Inc., et al. v. Newport Adhesives and Composites, et
                    al., No. CV-99-07796 FMC (RNBx) (G.D. Cal.) (Carbon Fiber Antitrust Litigation).
   Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 21 of 44 PageID #: 527




                   Plaintiffs achieved settlements totaling $67.5 million. BR&B served as co-lead
                   counsel.

             »     In re Polypropylene Carpet Antitrust Litigation, MDL No. 1075 (N.D. Ga.). After five
                   years of litigation, plaintiffs achieved a recovery of nearly $50 million. See 93 F.
                   Supp. 2d 1348 (N.D. Ga. 2000). BR&B served as co-lead counsel.

             );>   In re Flat Glass Antitrust Litigation, MDL No. 1200 (E.D. Pa.). After more than seven
                   years of litigation, plaintiffs were successful in maintaining the case on appeal, see
                   385 F.3d 350 (3d Cir. 2004), and achieved total recoveries of more than $120
                   million. BR&B served as co-lead counsel.


Significant Securities and Shareholder Cases

            Among the many securities law, derivative and fiduciary duty cases where the Firm has
      been appointed lead counsel in recent years are the following:

             In re Grand Canyon Education, Inc. Securities Litigation, No. 20-639-MN-CJB, before
      the Honorable Maryellen Noreika in the District of Delaware;

             Allegheny County Employees' Retirement System v. Energy Transfer LP, et al., Case
      No. 2:20-cv-00200-GAM, before the Honorable Gerald A. McHugh in the Eastern District of
      Pennsylvania;

            In re Dentsply Sirona, Inc. Securities Litigation, No. 18-cv-7253 (NG) (PK) , before the
      Honorable Nina Gershon in the Southern District of New York;

            In re Wage Works, Inc. Securities Litigation, Case No. 4: 18-cv-01523-JSW, before the
      Honorable Jeffrey S. White in the Northern District of California;

              Shenk v. Mallinckrodt PLC, et al., No. 1: 17-00145-DLF, before the Honorable Dabney L.
      Friedrich in the District of Columbia;

            In re Roadrunner Transportation Systems, Inc. Securities Litigation, Case No. 17-cv-
      144-PP, before the Honorable Pamela Pepper in the Eastern District of Wisconsin ;

             In re OFC Global Corp. Securities Litigation, Civil Action No. 2:13-cv-06731-BMS, before
      the Honorable Berle M. Schiller in the Eastern District of Pennsylvania;

               Pennsylvania Public School Employees ' Retirement System v. Bank of America Corp., et
      al., Civil Action No. 1:11-cv-733-WHP, before the Honorable William H. Pauley, Ill, in the
      Southern District of New York;

              In re Omnivision Technologies, Inc. Securities Litigation, Case No. 5:11-cv-05235,
      before the Honorable Ronald M. Whyte in the Northern District of California ;

               Louisiana Municipal Police Employees Retirement System v. Green Mountain Coffee
      Roasters et al., Case No. 11-cv-00289, before the Honorable W illiam K. Sessions, Ill, in the
      District of Vermont;
          Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 22 of 44 PageID #: 528




                   In re American International Group Inc. 2008 Securities Litigation, Master File No. 08-
             CV-4772-LTS , before the Honorable Laura Taylor Swain in the Southern District of New York;

                   In re McKesson HBOC, Inc. Securities LitigationJ. No. C-99-207 43-RMW, before the
             Honorable Ronald M . Whyte in the Northern District of California;

                   In re WorldCom, Inc. Securities Litigation, Master File No. 02-Civ-3288 (DLC) , before the
             Honorable Denise L. Cote in the Southern District of New York;

                   In re Cendant Corporation Litigation, Master File No. 98-1664 (WHW), before the
             Honorable W illiam H. Walls in the District of New Jersey;

                     In re Apollo Group, Inc. Securities Litigation, Master File No. CV 04-2147-PHX-JAT,
             before the Honorable James A. Teilborg in the District of Arizona;

                    In re Merrill Lynch & Co., Inc. Securities, Derivative & ER/SA Litigation, Master File No.
             07-cv-9633 (LBS)(AJP)(DFE), before the Honorable Jed S. Rakoff in the Southern District of
             New York;

                    In re The Mills Corporation Securities Litigation, Civil Action No. 1:06-77 (GBL), before
             the Honorable Liam O 'Grady in the Eastern District of Virginia;

                    In re R & G Financial Corp. Securities Litigation, No. 05 cv 4186 , before the Honorable
             John E. Sprizzo in the Southern District of New York;

                    In re Bridgestone Securities Litigation, Master File No. 3:01 -0017, before the Honorable
             Robert L. Echols in the Middle District of Tennessee;

                    In re DaimlerChrysler Securities Litigation, No. 00-0993, before the Honorable Joseph J.
             Farnan , Jr. in the District of Delaware;

                     In re Schering-Plough Securities Litigation, Master File No. 01-CV-0829 (KSH/RJH),
             before the Honorable Katherine Hayden in the District of New Jersey;

                   In re Pepsi Bottling Group Shareholder Litigation, C.A. No. 4526-VCS, before the
             Honorable Leo E. Strine, Jr. in the Delaware Court of Chancery;

                   In re Nationwide Financial Services Litigation, Case No. 2:08-CV-00249, before the
             Honorable H. Michael Watson , in the Southern District of Ohio;

                    In re Chiron Shareholder Deal Litigation, Case No. RG 05-230567, before the Honorable
             Robert 8. Freedman in the California Superior Court for Alameda County; and

                   Dennis Rice v. Lafarge North America, Inc., et al., Civil No. 268974-V, before the
             Honorable Michael D . Mason in the Circuit Court for Montgomery County, Maryland.

    Recoveries Achieved in Securities and Shareholder Cases

                      The Firm has achieved significant recoveries on behalf of class members, including
             institutional clients, in more than 50 cases since passage of the PSLRA, including the following :




•   WWW   barrack com '        _         _                        ,   -   __ . _ _ _ _ _ . _-                     6
        Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 23 of 44 PageID #: 529




                     );;> In re WorldCom, Inc. Securities Litigation, Master File No. 02 Civ. 3288 (DLC)
            (S.D.N.Y.). BR&B, as co-lead counsel for lead plaintiff the Comptroller of the State of New
            York, the sole Trustee for the New York State Common Retirement Fund ("NYSCRF"),
            negotiated $6.19 billion in settlements with defendants, including a settlement with the
            company's outside auditor, Arthur Andersen LLP, after nearly five weeks of trial. The recovery
            is the largest ever achieved in the Southern District of New York and in the Second Circuit.

                     ? In re Cendant Corporation Litigation, Civil Action No. 98-1664 0JVHW) (D.N.J.).
            BR&B, as co-lead counsel, represented co-lead plaintiffs NYSCRF and the California Public
            Employees' Retirement System. This litigation was settled for $3.18 billion - which, at the time ,
            was by far the largest recovery ever achieved in a class action under the securities laws - plus
            a contingency that brought the total recovery to $3.32 billion. The $335 million settlement with
            Ernst & Young , the outside auditor for one of the Cendant predecessor companies, continues to
            stand as the largest recovery from an accounting firm in a securities class action. The recovery
            is the largest ever achieved in the District of New Jersey and in the Third Circuit.

                    '; In re McKesson HBOC, Inc. Securities Litigation, Master File No. CV-99-20743 RMW
            (N.D. Cal. ). BR&B, as co-lead counsel, represented the NYSCRF as sole lead plaintiff. BR&B
            vigorously prosecuted the case against the company, its management, HBOC, lnc.'s former
            auditor, Arthur Andersen LLP, and Bear Stearns & Co., Inc., which had issued a fairness
            opinion in connection with the merger between McKesson and HBOC. After contentious motion
            practice and during discovery, BR&B participated with the NYSCRF in negotiating settlements
            totaling $1.052 billion. The recovery is the largest ever achieved in the Northern District of
            California and in the Ninth Circuit.

                    );;> In re American International Group, Inc. 2008 Securities Litigation, Case No. 08-cv-
            4772-LTS-DCF (S.D.N.Y.). BR&B served as a co-lead counsel representing the State of
            Michigan Retirement Systems. After more than six years of intensive litigation, including the
            completion of all fact discovery and full briefing, an evidentiary hearing, and oral argument on
            lead plaintiff's motion for class certification, the parties reached settlements totaling $970.5
            million, which the court approved on March 20, 2015, finding that it was an "outstanding result
            obtained on behalf of the settlement class." The recovery is among the largest achieved in a
            securities fraud class action stemming from the 2008 financial crisis , and appears to be the
            largest securities class action settlement in the absence of a criminal indictment, an SEC
            enforcement action or a restatement of a company's financial statements.

                     J.>. In re Merrill Lynch & Co., Inc. Securities, Derivative & ER/SA Litigation, Master File
            No. 07-cv-9633 (LBS)(AJP)(DFE), pending before the Honorable Jed S. Rakoff in the Southern
            District of New York. BR&B, as co-lead counsel for sole lead plaintiff the State Teachers
            Retirement System of Ohio, negotiated a $475 million settlement with defendants in January
            2009.

                    );;> Pennsylvania Public School Employees' Retirement System v. Bank of America
            Corp., et al., Civil Action No. 1:11 -cv-733-WHP, pending before the Honorable William H.
            Pauley, Ill, in the Southern District of New York. After nearly six years of litigation, BR&B, as
            the sole lead counsel for sole lead plaintiff the Pennsylvania Public School Employees'
            Retirement System , negotiated a $335 million settlement with defendants that the court
            approved in December 2016.

                    '; In re DaimlerChrysler AG Securities Litigation, Master File No. 00-993 (JJF) (D.
            Del.). BR&B, as co-lead counsel for institutional investors the Denver Employees Retirement
            Plan, the Policemen's Annuity and Benefit Fund of Ch icago, and the Municipal Employees



.   ~ww.barrackcor!i)
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 24 of 44 PageID #: 530




  Annuity and Benefit Fund of Chicago, negotiated in October 2003, a $300 million settlement of
  this case involving the purported "merger of equals" between Daimler Benz and Chrysler
  Corporation. Notably, in a related opt out case, the court granted summary judgment in
  defendants' favor, leaving the opt out plaintiff with no recovery.

         )> In re The Mills Corporation Securities Litigation, Civil Action No. 1:06-cv-00077
  (LO/TRJ) (E.D. Va .). BR&B, as co-lead counsel and counsel for co-lead plaintiff the Iowa Public
  Employees Retirement System ("IPERS"), negotiated settlements totaling $202.75 million with
  the defendant real estate investment trust corporation, with Mills' former auditor, Ernst & Young ,
  and with a foreign real estate development company. When it was approved in December
  2009, the global settlement of the case was the largest securities fraud class action recovery in
  the Eastern District of Virginia.

          )> In re Schering-Plough Securities Litigation, Master File No. 01-CV-0829 (KSH/RJH),
  before the Honorable Katherine Hayden in the District of New Jersey. BR&B, as lead counsel
  for sole lead plaintiff the Florida State Board of Administration, negotiated a $165 million
  settlement after 8 years of hard-fought litigation. The settlement, approved in December 2009,
  was described by the Court as the product of "hard work and good judgment in ultimately
  achieving a negotiated resolution of substantial value to the class ."

          >- In re Apollo Group, Inc. Securities Litigation, Master File No. CV 04-2147-PHX-JAT,
  before the Honorable James A. Teilborg in the District of Arizona. BR&B, as lead counsel for
  sole lead plaintiff the Policemen's Annuity and Benefit Fund of Chicago ("PABF") , conducted a
  two month trial which resulted in a unanimous jury verdict in January 2008 for the lead
  plaintiff and investor class for the full amount of price inflation per share that the lead
  plaintiff had requested . Although the district court judge entered a judgment for defendants
  notwithstanding the verdict on loss causation grounds, on June 23, 2010, the Ninth Circuit
  overturned the judgment and reinstated the jury verdict in favor of plaintiffs and the investor
  class. The decision of the Court of Appeals to reinstate the plaintiffs' jury verdict appears to be
  the only time such an appellate decision has been made since passage of the PSLRA. On
  March 7, 2011, the U.S. Supreme Court denied defendants' petition for certiorari , thereby
  allowing the Ninth Circuit's decision to stand and for the district court to enter judgment in favor
  of the plaintiff class. Later in 2011, the case was resolved by the payment by defendants of
  $145 million for the benefit of the injured investors. On April 20, 2012, the court granted final
  approval of the case resolution.

          :;.. Michael Rubin v. MF. Global Ltd., Case No. 08cv2233 (VM), before the Honorable
  Victor Marrero in the Southern District of New York. BR&B, as co-lead counsel and counsel for
  co-lead plaintiffs IPERS and the PABF, negotiated a $90 million settlement after the Second
  Circuit Court of Appeals reversed the trial court's dismissal of the complaint.

          )> In re R&G Financial Corporation, et al., Civil Action No. 1:05cv04186 (JES), before
  the Honorable John E. Sprizzo in the Southern District of New York. BR&B, as co-lead counsel
  for co-lead plaintiff the City of Philadelphia Board of Pensions and Retirement, negotiated a $51
  million settlement with defendants.

          )> In re Pepsi Bottling Group Shareholder Litigation, C.A. No. 4526-VCS, before the
  Honorable Leo E. Strine, Jr. in the Delaware Court of Chancery. BR&B, as co-lead counsel for
  co-lead plaintiff IBEW Local 98, challenged the proposed takeover of Pepsi Bottling Group
  (PBG), by PepsiCo, and in related actions, shareholders of PepsiCo's other primary bottling
  company, PepsiAmericas, Inc. (PAS), challenged the proposed takeover of PAS by PepsiCo.
  After significant litigation of the PBG and PAS actions, and through negotiations of special
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 25 of 44 PageID #: 531




  committees of both bottling companies' boards, PepsiCo agreed to: (a) significantly higher
  acquisition prices that provided PBG shareholders as a group with $1.022 billion more in value;
  (b) delete the cross-conditionality provision for the two deals; (c) reductions in the merger
  agreements' termination fees and termination tail periods; and (d) additional disclosures in the
  final proxy statements for the two deals. On June 1, 2010, then-Vice Chancellor Strine granted
  final approval of the settlements of the related cases, crediting the litigation brought by the
  plaintiffs and their counsel as a causal factor in prompting PepsiCo to make fuller offers for the
  bottling companies.

          ~ In re Nationwide Financial SeNices Litigation, Case No. 2:08-CV-00249, before the
  Honorable H. Michael Watson, in the U.S. District Court for the Southern District of
  Ohio. BR&B, as co-lead counsel, represented lead plaintiff the International Brotherhood of
  Electrical Workers Local 98 Pension Fund in this class action litigation contesting the buy-out of
  Nationwide Financial Services, Inc. by its majority owner Nationwide Mutual Insurance
  Company and certain affiliates in 2008. After extensive negotiations, Nationwide Mutual agreed
  to increase its tender offer price from its initial offer of $47.20 per share to the final price of
  $52.25 per share, a benefit to the class of approximately $232.8 million (a 10.7% increase),
  and further agreed to additional disclosures in the final proxy statement. In assessing the
  settlement, the Court agreed with lead plaintiffs that it represented an "excellent result for the
  Class."

          ~ Dennis Rice v. Lafarge North America, Inc., et al. , Civil No. 268974-V, before the
  Honorable Michael D. Mason in the Circuit Court for Montgomery County, Maryland. BR&B, as
  co-lead counsel , represented lead plaintiff the City of Philadelphia Board of Pensions and
  Retirement in this class action litigation contesting the buy-out of Lafarge North America by
  majority owner Lafarge S.A in 2006. After extensive discovery and injunction practice, Lafarge
  SA agreed to increase its tender offer price from its initial offer of $75 per share to the final price
  of $85.50, a benefit to the class of approximately $388 million.

         ~    In re Chiron Shareholder Deal Litigation, Case No. RG 05-230567, before the
  Honorable Robert B. Freedman in the California Superior Court for Alameda County. BR&B, as
  lead counsel, represented an individual investor and the class in this class action litigation
  contesting the proposed acquisition of Chiron Corp. by Novartis AG in 2005. After extensive
  discovery and injunction practice, Novartis agreed to increase the offering price from its initial
  offer of $40 per share to the final price of $48, a benefit to the class of approximately $880
  million.

         ~ In re Applied Micro Circuits Corp. Securities Litigation, Civil Action No. 01-cv-0649-K
  (AJB) (S.D.Cal.). BR&B, as sole lead counsel for lead plaintiff the Florida State Board of
  Administration , negotiated a $60 million settlement in 2005.

         ~      In re Sunbeam Securities Litigation, Case No. 98-8258-Civ-Middlebrooks (S.D. Fla.).
  BR&B represented a lead plaintiff group that included the CWNITU Negotiated Pension Plan in
  this litigation, which could not be prosecuted against Sunbeam itself due to its bankruptcy filing .
  This case resulted in settlements in 2002 totaling more than $140 million from Arthur
  Andersen LLP, Albert J. Dunlap, Russell Kersh and one of the Company's insurers. The
  settlement included a record breaking $110 million settlement with Arthur Andersen and one of
  the largest individual securities settlements ($15 million) from the company's former chief
  executive officer, "Chainsaw" Al Dunlap.

          ~ In re 3Com Securities Litigation, Master File No. C 97-21083-EAI (N.D. Cal.). This
  case, in which BR&B represented a lead plaintiff group of individual investors, involved
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 26 of 44 PageID #: 532




  discovery taken throughout the United States and in Europe with respect to 3Com and its
  outside auditing firm . A settlement in the amount of $259 million was reached at the end of the
  discovery process.

          );:>- In Re Barnes & Noble Stockholder Derivative Litigation, C.A. No. 4813-CS, before
  the Honorable Leo E. Strine, Jr. in the Delaware Court of Chancery. BRB served as co-lead
  counsel in this derivative action challenging the corporation's overpayment for an asset owned
  by its controlling stockholder. After extensive litigation, an eve-of-trial settlement providing a
  reduction in the purchase price of the asset of $29 million was achieved. The settlement was
  approved on September 4 , 2012.

          );:>- In re Cheniere Energy, Inc. Stockholders Litigation, C.A. No. 9710-VCL, in the
  Delaware Chancery Court. BR&B achieved a settlement of lawsuits filed on behalf of investors
  against Cheniere's CEO, certain other senior executives, and the members of Cheniere's board
  of directors alleging that Cheniere's management team and board breached the terms of the
  company's bylaws as well as their fiduciary duties to the company and its shareholders with
  respect to stock awards made in 2013. Upon the filing of the initial complaint by BR&B,
  Cheniere postponed the Annual Stockholder Meeting for three months, and thereafter took off
  the agenda for the Meeting the proposal to add another 30 million shares to the stock incentive
  plan's share reserve. The settlement negotiated with defendants, among other things: (a)
  invalidated the board's ability to issue to company insiders 7.845 million shares of stock that the
  company claimed had been validly set aside for compensation purposes based on a prior
  stockholder vote, which shares had a market price-based value at the time of the settlement of
  approximately $565 million; (b) provided that the 7.845 million shares could be used for
  compensation purposes only if the company scheduled a new vote and obtained stockholder
  authorization pursuant to a voting standard in line with the default provision of Delaware law, a
  so-called "present and entitled to vote" standard under which abstentions are counted as "no"
  votes; and (c) prohibited the company from granting to company insiders or seeking stockholder
  approval for any further stock-based compensation to company insiders until January 1, 2017.
  The Court approved the settlement in March 2015.

          ,_ Public Employees' Retirement System of Mississippi v. Leonard S. Schleifer, et al.
  (Regeneron Pharmaceuticals, Inc. Derivative Case), No. 656813/2017, Part 39 (N.Y. Supreme
  Ct.). BR&B, on behalf of the MPERS, filed a shareholder derivative complaint in the New York
  Supreme Court in November 2017, alleging that Regeneron Pharmaceuticals, lnc.'s then-
  current and certain former directors breached their fiduciary duties and were unjustly enriched
  when they approved and/or received allegedly excessive compensation in 2013, 2014, 2015,
  and 2016, and that they breached their fiduciary duties in 2014 when they approved a long-term
  incentive plan and in 2017 when they approved the amended and restated plan, both of which
  authorized the award of equity compensation to directors and others. After certain Court-
  ordered document discovery took place, BR&B negotiated a settlement on behalf of MPERS
  (subsequently joined by plaintiffs in a related action) in which : (1) Regeneron agreed to a
  significant reduction of the compensation that will be provided to its non-employee directors and
  the chairman of its board for the next five years, providing a financial benefit to the Company of
  $44.5 million; (2) defendants agreed that after 2021 , only a vote of non-affiliated shareholders
  can increase the compensation caps agreed to in the settlement, meaning the Company
  insiders as well as other potentially interested shareholders will not be able to vote on this issue;
  (3) Regeneron agreed to provide increased disclosures concerning director compensation for
  the next five years, in excess of what would otherwise be required by SEC regulations; and (4)
  Regeneron agreed to institute certain governance reforms concerning director compensation .
  The Court approved the settlement in December 2018.
       Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 27 of 44 PageID #: 533




.
    Extensive Class Action Trial Experience

                  The Firm has extensive experience in trying class action cases in federal and state
          court, including the following :

                   In re Apollo Group, Inc. Securities Litigation, Master File No. CV-04-2147-PHX-JAT
          (District of Arizona) Oury verdict in 2008 for the full amount of per share damages requested ,
          and later settled after the jury verdict was upheld on appeal for $145 million);

                   In re WorldCom, Inc. Securities Litigation, Master File No. 02-Civ-3288(DLC) (Southern
          District of New York) (2005 securities class action jury trial against accounting firm , which was
          settled just before closing arguments for $65 million and a contingency claim later settled for
          $38 million);

                 Becker v. The Bank of New York Mellon Trust Co., N.A. , et al. , No. 2:11-cv-06460 (JRS)
          (Eastern District of Pennsylvania) (case sought $15 million in damages, plus interest, settling on
          the even of closing arguments for $13.5 million. The Court approved the settlement in
          December 2018.

                  Equity Asset Investment Trust, et al. v. John G. Daugman, et al., No. 20395 (Delaware
          Court of Chancery) (non-jury trial in 2003 in which BR&B represented lridian Technologies, Inc.,
          the world leader at the time in iris recognition technologies, and its common shareholder-elected
          directors);

                Uniondale Beer Co., Inc. v. Anheuser-Busch, Inc., et al., Civil Action No. CV 86-
          2400(TCP) (Eastern District of New York) (antitrust class action trial);

                   Gutierrez v. Charles J. Givens Organization, et al., Case No. 667169 (Superior Court of
          California , County of San Diego) Uury verdict in excess of $14 million for plaintiff consumer
          class) ;

                  In re Control Data Corporation Securities Litigation, 933 F.2d 616 (8th Cir. 1991)
          (securities class action that BR&B took to trial, got directed verdict overturned on appeal, and
          thereafter favorably settled for the certified class);

                 Gould v. Marlon, CV-86-968-LDG (D. Nev.) Oury verdict for plaintiff class);

                 Betanzos v. Huntsinger, CV-82-5383 RMT (C.D. Cal.) Uury verdict for plaintiff class) .
    Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 28 of 44 PageID #: 534




Attorney Resumes


                Leonard Barrack, senior partner in Barrack, Rodes & Bacine, is a graduate of Temple
        University Law School (J .D . 1968) where he was Ed itor in Chief of the Temple Law Reporter.
        Mr. Barrack has been practicing in the area of securities class and derivative actions, and
        corporate litigation generally, for more than 42 years, during which time he has analyzed laws
        and provided advice on issues relevant to pension fund boards of trustees . He was admitted to
        the bar of the Supreme Court of Pennsylvania in 1969, and is also a member of the bars of the
        United States Supreme Court, the United States Courts of Appeals for the First, Third, Eighth
        and Tenth Circuits, and the United States District Court for the Eastern District of Pennsylvania .
        Mr. Barrack can be reached at the Firm's Philadelphia, PA office.
                 Since enactment of the PSLRA, Mr. Barrack has been appointed lead or co-lead counsel
        in dozens of securities cases throughout the United States , including three of the largest case
        settlements in securities class action history. In In re WorldCom, Inc. Securities Litigation,
        before the Honorable Denise L. Cote in the Southern District of New York, Mr. Barrack was
        responsible for guiding both the vigorously prosecuted litigation - including the five-week trial
        against Arthur Andersen - as well as negotiating on behalf of the NYSCRF the ground-breaking
        settlements totaling more than $6.19 billion with WorldCom 's underwriters, its outside directors,
        and Arthur Andersen, in the midst of trial. He was also co-lead counsel in In re Cendant
        Corporation Litigation, before the Honorable William H. Walls in the District of New Jersey,
        which, at $3.3 billion , was the previously highest recovery ever achieved in a securities fraud
        class case; In re McKesson HBOC, Inc. Securities Litigation, before the Honorable Ronald M.
        Whyte in the Northern District of California , which settled for $1 .052 billion. Mr. Barrack was
        also appointed co-lead counsel in In re Merrill Lynch & Co. Securities, Derivative and ER/SA
        Litigation, before the Honorable Jed S . Rakoff in the Southern District of New York (settlement
        of $475 million approved in August 2009) and co-lead counsel in In re American International
        Group, Inc. Securities Litigation, before the Honorable Laura Taylor Swain in the Southern
        District of New York, which settled for $970.5 million.
                 Mr. Barrack has had extensive trial and deposition experience in complex actions
        including the successful trial of derivative lawsuits under Section 14(a) of the Securities
        Exchange Act of 1934; Gladwin v. Medfield, CCH Fed. Sec. L. Rep. ~95 , 012 (M.D. Fla . 1975),
        aff'd, 540 F .2d 1266 (5th C ir. 1976); Rafa/ v. Geneen, CCH Fed . Sec. L. Rep. ~93, 505 (E.D. Pa.
        1972). In addition , M r. Barrack has lectured on class actions to sections of the American and
        Pennsylvania Bar Association and is the author of Developments in Class Actions, The Review
        of Securities Regulations, Volume 10, No. 1 (January 6, 1977); Securities Litigation , Public
        Interest Practice and Fee Awards, Practicing Law Institute (March , 1980).

                 Gerald J. Rodas, partner in Barrack, Rodas & Bacine, is a graduate of Boston
        University (B.A. 1967) and an honor graduate of the University of Mich igan Law School (J .D .
        cum /aude 1970). Mr. Rodas has been practicing in the area of securities class and derivative
        actions, antitrust litigation and corporate litigation generally, for more than 40 years , during
        which time he has analyzed laws and provided advice on issues relevant to pension fund
        boards of trustees. He was admitted to the bar of the Supreme Court of Pennsylvania in 1971 ,
        and is also a member of the bars of the Supreme Court of the United States , the United States
        Court of Appeals for the Third Circuit, and the United States District Court for the Eastern
        District of Pennsylvania. Mr. Rados can be reached at the Firm's Philadelphia , PA office.
              Mr. Rados has been appointed lead counsel , inter a/ia , in Payne, et al. v.
        MicroWarehouse, Inc., et al., before the Honorable Dominic J. Squatrito in the District of



www.barrack com ,               ~         _ _ _          - -~                                                 12
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 29 of 44 PageID #: 535




  Connecticut; In re Sunbeam Securities Litigation, pending before the Honorable Donald M.
  Middlebrooks in the Southern District of Florida; In re Regal Communications Securities
  Litigation, before the Honorable James T. Giles in the Eastern District of Pennsylvania; In re
  Mid/antic Corp. Shareholders Securities Litigation, before the Honorable Dickinson R.
  Debevoise in the District of New Jersey; In re Craftmatic Securities Litigation, before the
  Honorable Joseph L. McGlynn, Jr. in the Eastern District of Pennsylvania; Jn re New Jersey Title
  Insurance Litigation, Case No. 2:08-cv-01425-PGS-ES, before the Honorable Peter G. Sheridan
  in the District of New Jersey; In re Automotive Refinishing Paint Antitrust Litigation, Case No.
  2:01-cv-02830-RBS, before the Honorable R. Barclay Surrick in the Eastern District of
  Pennsylvania; and In re Publication Paper Antitrust Litigation, Docket No. 3:04 MD 1631 (SRU),
  before the Honorable Stefan R. Underhill in the District of Connecticut, among many others. Mr.
  Rados also represented lead plaintiff in the WorldCom litigation.
          Mr. Rodas is the co-author of Standing To Sue Of Subsequent Purchasers For Antitrust
  Violations -- The Pass-On Issue Re-Evaluated, 20 S.D.L. Rev. 107 (1975) , and Judicial
  Implication of Private Causes of Action; Reappraisal and Retrenchment, 80 Dick. L. Rev. 167
  (1976).

          Daniel E. Bacine, partner in Barrack, Rodas & Bacine, is a graduate of Temple
  University (B.S. 1967) and of Villanova University School of Law (J.D. 1971 ), where he was an
  Associate Editor of the Law Review and a member of the Order of the Coif. Mr. Bacine has
  been practicing in the area of securities class and derivative actions, and corporate litigation
  generally, for more than 40 years, during which time he has analyzed laws and provided advice
  on issues relevant to pension fund boards of trustees . He was admitted to the bar of the
  Supreme Court of Pennsylvania in 1971, and is also a member of the bars of the United States
  Courts of Appeals for the Third and Seventh Circuits and the United States District Court for the
  Eastern District of Pennsylvania. Mr. Bacine can be reached at the Firm's Philadelphia, PA
  office.
           Mr. Bacine is an experienced civil litigator in both the federal and state courts , having
  tried jury and non-jury securities and other commercial cases, including cases involving disputes
  between securities brokerage firms and their customers. He has been lead or co-lead counsel
  in various class actions, including, inter alia, In re American Travelers Corp. Securities
  Litigation, in the Eastern District of Pennsylvania; In re /GI Securities Litigation, in the District of
  New Jersey; Kirschner v. Cable Te/ Corp. , in the Eastern District of Pennsylvania; Lewis v.
  Goldsmith, in the District of New Jersey; Rieff v. Evens (Allied Mutual Demutualization
  Litigation), in the District Court for Polk County, Iowa; Crandall v. Alderfer (Old Guard
  Demutualization Litigation), in the Eastern District of Pennsylvania; and In re Harleysville
  Mutual, in the Court of Common Pleas of Philadelphia.
           Mr. Bacine served as senior plaintiff's counsel in Becker v. BNY Mellon Trust Co., N.A. ,
  in the Eastern District of Pennsylvania, a class action case that resulted in several important
  decisions delineating the duties of indenture trustees to bondholders: 172 F. Supp. 3d 777 (E.D.
  Pa. 2016) (denying motion for summary judgment); 2016 WL 6397415 (E.D. Pa. October 28,
  2016) (reconsideration denied); 2016 WL5816075 (E.D. Pa. October 5, 2016) (granting class
  certification) . He was senior counsel at the trial of the Becker matter, which settled just before
  closing arguments.
         Mr. Bacine is an adjunct professor of law at Drexel University's Thomas R. Kline School
  of Law and an adjunct lecturer in law at Villanova University School of Law, teaching courses in
  class actions and complex litigation. He also sits as an arbitrator for the Financial Industry
  Regulatory Authority, hearing disputes involving the securities industry, and has chaired
  numerous FINRA arbitration panels since 2000.
    Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 30 of 44 PageID #: 536




                William J. Ban, partner in Barrack, Rodas & Bacine, is a graduate of Brooklyn Law
       School (J.D. 1982) and Lehman College of the City University of New York (AB. 1977). For
       more than thirty-five years , Mr. Ban's practice of law has focused on securities, antitrust and
       consumer class action litigation on behalf of plaintiffs and he has participated as lead or co-lead
       counsel, on executive comm ittees and in significant defined roles in scores of major class action
       litigations in federal and state courts throughout the country. Since Mr. Ban came to the Firm in
       2004, he has been an important member of the firm 's litigation teams for: In re WorldCom, Inc.
       Securities Litigation, Master File No. 02-Civ-3288 (DLC), before the Honorable Denise L. Cote
       in the Southern District of New York; /PERS v. MF Global, Ltd., 08-Civ-2233 (VM) , before the
       Honorable Victor Marrero in the Southern District of New York; Pennsylvania Public School
       Employees' Retirement System v. Bank of America Corp., et al., Civi l Action No. 1:11-cv-733-
       WHP, before the Honorable William H. Pauley in the Southern District of New York; In re
       Automotive Refinishing Paint Antitrust Litigation, MDL Docket No. 1426, before the
       Honorable R. Barclay Surrick in the Eastern District of Pennsylvania ; In re: OSB Antitrust
       Litigation, 06-CV-00826 (PSD) , before the Honorable Paul S. Diamond in the Eastern District of
       Pennsylvania; and the recently concluded In re: Lithium Ion Batteries Antitrust Litigation, MDL
       Docket No. 2420, before the Honorable Yvonne G. Rogers in the Northern District of California,
       among others. Mr. Ban was admitted to practice in New York in 1983 and in Pennsylvan ia in
       2005. He is a member of the bars of United States District Courts for the Southern and Eastern
       Districts of New York and the Eastern District of Pennsylvania and is a member of the New York
       City Bar Association. Mr. Ban can be reached at the Firm's New York, NY office.

                Jeffrey A. Barrack, partner in Barrack, Rados & Bacine, is a graduate of Clark
       University (B.A. 1990), Boston College (M .A. 1992) and Temple University School of Law (J.D.
       1996). He was admitted to practice in Pennsylvania in 1996 and in New York in 2009, is a
       member of the bars of the United States Court of Appeals for the Third Circuit and the United
       States District Courts for the Southern and Eastern Districts of New York, the Eastern District of
       Pennsylvania, and has been admitted pro hac vice in district courts throughout the United
       States. Mr. Barrack has represented plaintiffs in securities fraud, antitrust and other class
       actions since joining the Firm in 1996. He also has represented both plaintiff and defendant
       individual and corporate clients in environmental , consumer, business tort and commercial
       litigation in state and federal courts. Before joining the Firm, Mr. Barrack served under the
       United States Attorney assisting in the prosecution of complex white-collar crime in the Eastern
       District of Pennsylvania and the Philadelphia District Attorney assisting in the prosecution of
       crime in Philadelphia. He has been honored repeatedly by the First Judicial District of
       Pennsylvania as an attorney whose "work has been recognized by the judiciary as exemplary."
       Mr. Barrack can be reached at the Firm's Philadelphia, PA office.
               Mr. Barrack served as a principal member of the litigation team and as a trial attorney in
       In re Apollo Group Inc. Securities Litigation, Master File No. CV-04-2147 PHX-JAT, before the
       Honorable James A. Teilborg of the United States District Court for the District of Arizona, which
       resulted in a $145 million recovery for the class. W ith the firm representing the Policemen's
       Annuity and Benefit Fund of Chicago, the Apollo Group federal jury trial began in November
       2007 and ended in a unanimous verdict for investors in January 2008 for the full amount
       requested per damaged share. After the District Court entered a judgment notwithstanding the
       verdict on loss causation grounds, Mr. Barrack participated on the briefing team before the Ninth
       Circuit Court of Appeals, which led to the Court of Appeals vacating the JNOV and reinstating
       the jury verdict. Mr. Barrack also participated on the briefing team before the U.S. Supreme
       Court, which denied defendants' petition for certiorari. Mr. Barrack led the successful loss
       causation evidentiary and expert presentation at trial.




www,barrack com'      ~- -· - -~- ·-       -   --=-   ..;   . .- ~-           -   -    - -                   14
    Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 31 of 44 PageID #: 537




                   Mr. Barrack was also a principal member of the litigation team in In re WorldCom, Inc.
         Securities Litigation, Master File No. 02-Civ-3288 (DLC), before the Honorable Denise L. Cote
         of the United States District Court for the Southern District of New York, in which the Firm
         represented the New York State Common Retirement Fund. He served as a principal attorney
         on auditing and accounting issues through the case and actively participated in the five-week
         trial of the only non-settling defendant, WorldCom's former auditor Arthur Andersen LLP. The
         2005 jury trial against Arthur Andersen resulted in an additional $103 million for the benefit of
         the class of WorldCom investors, prompting Judge Cote to commend in an opinion and order
         that in the "trial against Andersen, the quality of Lead Counsel's representation remained first-
         rate ."
                  Mr. Barrack was a principal member of the litigation team in Pennsylvania Public School
         Employees' Retirement System v. Bank of America Corp., et al. , Civil Action No. 1: 11-cv-733-
         WHP, before the Honorable William H. Pauley, Ill, in the United States District Court for the
         Southern District of New York. With the firm serving as counsel on behalf of PSERS, the lead
         plaintiff and class representative, Mr. Barrack served as a lead member in the litigation and
         resolution of the case, which settled for $335 million.
                 Mr. Barrack has also served public pensions as an important member of many
        successful litigation teams for the Firm. He represented the New York State Common
        Retirement Fund in the prosecution of In re McKesson HBOC, Inc. Securities Litigation, No. C-
        99-20743-RMW, before the Honorable Ronald M. Whyte in the Northern District of California ,
        which resulted in more than $1.052 billion for investors from defendants, including Bear Stearns,
        the investment bank that issued a fairness opinion on the merger that was the subject of the
        action; the State Teachers Retirement System of Ohio in the prosecution of In re Merrill Lynch &
        Co., Inc. Securities, Derivative and ER/SA Litigation, Master File No.: 1:07-cv-9633-JSR-DFE,
        before the Honorable Judge Jed S. Rakoff, in the Southern District of New York, which settled
        for $475 million; the Iowa Public Employees Retirement System in the prosecution of The Mills
        Corporation Securities Litigation, Civil Action No. 1 :06-cv-00077 (LO/TRJ), before the Honorable
        Liam O'Grady, in the Eastern District of Virginia, which settled for $202.75 million; the Denver
        Employees Retirement Plan , the Policemen's Annuity and Benefit Fund of Chicago , and the
        Municipal Employees Annuity and Benefit Fund of Chicago in the prosecution of In re
        DaimlerChrysler AG Securities Litigation, Master Docket No. 00-0993 (JJF), before the
        Honorable Joseph J. Farnan, Jr. in the District of Delaware ($300 million settlement); the
        CWA/ITU Negotiated Pension Plan in the prosecution of In re Sunbeam Securities Litigation,
        No. 98-8258-CIV-MIDDLEBROOKS, before the Honorable Donald M. Middlebrooks in the
        Southern District of Florida ($140 million settlement recovered from corporate defendants and
        the company's independent public accounting firm) ; the City of Philadelphia Board of Pensions
        and Retirement in the prosecution of In re R&G Financial Corporation Securities Litigation,
        Master File No. 05 Civ. 4186 (JES), before the Honorable John E. Sprizzo , in the Southern
        District of New York ($51 million settlement from corporate defendants and the company's
        independent public accounting firm) ; and the Iowa Public Employees Retirement System in the
        prosecution of In re Bridgestone Securities Litigation , Master File No. 3:01-cv-0017, before the
        Honorable Robert L. Echols in the Middle District of Tennessee ($30 million settlement from
        Japanese corporation) .
                 Mr. Barrack has successfully advocated corporate governance and excessive executive
         compensation reforms through shareholder rights claims asserted in direct and derivative cases
         alleging corporate directors' breaches of fiduciary and other legal duties. For example, Mr.
         Barrack was a principal member of the litigation team in Resnick v. Occidental Petroleum, et al.,
         Case No. 10-cv-00390, before the Honorable Robert F. Kelly, presiding by special designation
         in the District of Delaware, which resulted in benefits described by the Court as "meaningful
         change" to the company's executive compensation and reporting policies and practices that



wwwba_rrack-:-corm-   _-   ~___ --:-   ·   -~- ----~   ·-   ~;~--   - -   --=- - --   -      ·               ~   15
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 32 of 44 PageID #: 538




  "affords valuable consideration to Occidental and its shareholders." And in Gralnick v Apple,
  Inc., No. 13 Civ. 900 (RJS) , 13 Civ. 0976 (RJS) (S.D .N.Y .), Mr. Barrack was a principal member
  of the litigation team that successfully challenged an improper proxy statement issued by Apple ,
  Inc., seeking to preserve shareholders' right to a fair and informed shareholder vote and to
  enjoin the vote on the offending proposal. The Court issue the injunction ruling that plaintiff
  shareholder was "likely to succeed on the merits and [would] face irreparable harm if the vote ...
  [was] permitted to proceed . Further, the Court finds that the balance of hardships tips in
  [plaintiffs] favor, and that a preliminary injunction would be in the public interest."
           Mr. Barrack has participated in public pension board educational programs and
  conferences designed for the education of public pension fiduciaries . For example , Mr. Barrack
  participated at a board educational program hosted by the Pennsylvania Public School
  Employees' Retirement System, and presented on trial practice in securities fraud litigation. In
  addition, Mr. Barrack has presented to the members of the National Association of Public
  Pension Attorneys ("NAPPA") during its annual summer seminar, and has published work in its
  periodical , The NAPPA Report. Mr. Barrack currently serves on NAPPA's Securities Litigation
  Working Group. Mr. Barrack has lectured on private securities litigation at the Beasley School
  of Law at Temple University, has been a featured columnist on securities litigation for The Legal
  Intelligencer, the oldest law journal in the United States, and has written on trial practice for the
  American Journal of Trial Advocacy.

          Stephen R. Sasser, partner in Barrack, Rodas & Bacine, is a graduate of the American
  University, Washington D.C. (8.A, with Honors, 1973) and Temple University School of Law,
  Philadelphia , Pennsylvania (J.D. cum laude 1976), where he was awarded the honor of "Highest
  Grade and Distinguished Class Performance" by its nationally renowned clinical trial litigation
  program and was selected to serve as a student prosecutor under the supervision of the United
  States Attorney's Office for the Eastern District of Pennsylvania. Mr. Sasser has been
  practicing in the area of securities class and derivative actions, and corporate litigation
  generally, for over 32 years , during which time he has analyzed laws and provided advice on
  issues relevant to pension fund boards of trustees. He was admitted to the bars of the Supreme
  Court of Pennsylvania in 1976, and the Supreme Court of California in 1985. He is also a
  member of the bars of the United States Circuit Courts of Appeals for the Sixth and Ninth
  Circuits, and the United States District Courts for the Southern, Central and Northern Districts of
  California, the District of Colorado , the Eastern District of Pennsylvania and the Northern District
  of Texas . Mr. Sasser is the manag ing partner of the Firm 's San Diego, CA office.
          Mr. Sasser is an experienced civil litigator in federal and state courts and has
  successfully tried numerous civil jury and non-jury cases to verdict. In addition to litigating
  product liability, medical malpractice, catastrophic injury, mass toxic tort and complex business
  disputes, Mr. Sasser has extensive experience prosecuting securities class actions, including
  actions against Pfizer, Inc., Procyte Corp., Wall Data Corp., Louisiana-Pacific Corp. , Samsonite
  Corp., TriTeal Corp., Sybase, Inc., Silicon Graphics , Inc., Orthologic Corp., Adobe, PeopleSoft,
  Inc., Safeskin Corp., Bridgestone Corp., Harmonic, Inc., 3Com Corp., Dignity Partners, Inc.,
  Daou, Vivus , Inc., FPA Medical, Inc., Union Banc of California , Merix Corporation , Simulation
  Sciences, Inc., lnformix Corporation , OmniVision Technologies, Inc. and Hewlett Packard
  Company. Mr. Sasser served as lead counsel representing lead plaintiff the Florida State Board
  of Administration in In re Applied Micro Circuits Corp. Securities Litigation , Lead Case No. 01-
  cv-0649-K (AJB) , which settled for $60 million, one of the largest recoveries in a securities class
  action in the Southern District of California since passage of the PSLRA. He also acted as co-
  lead counsel for lead plaintiff the NYSCRF in In re McKesson HBOC, Inc. Securities Litigation,
  Master File No. CV-99-20743 RMW, which settled for a total of $1 .052 billion from all
  defendants and is the largest securities fraud class action recovery in the Northern District of
  California. Mr. Sasser was the lead attorney in In re Chiron Shareholder Deal Litigation, Case
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 33 of 44 PageID #: 539




  No. RG 05-230567, (Superior Court in and for the County of Alameda, California), resulting in a
  settlement for the shareholder class valued at approximately $880 million, constituting one of
  the largest securities ever achieved in a merger related class action alleging breach of fiduciary
  duties by corporate officers and directors. He was the lead trial attorney in In re Apollo Group
  Inc. Securities Litigation, Master File No. CV-04-2147 PHX-JAT (District of Arizona) , before the
  Honorable James A Teilborg, which was tried to a federal jury from November 2007 until the
  jury returned a unanimous verdict for investors in January 2008, ultimately recovering $145
  million for the shareholder class.
          Mr. Sasser has prosecuted derivative shareholder actions on behalf of and for the
  benefit of nominal corporate entities such as Pfizer, Apple, Nvidia and Quest, achieving
  significant corporate governance therapeutics on behalf of those entities. Mr. Sasser has also
  vigorously pursued the rights of the elderly, and consumers serving as a co-lead counsel and as
  part of a group of firms prosecuting class actions ("senior Annuity Litigation") alleging federal
  RICO claims against companies that target senior citizens in the sale of deferred annuity
  products, ultimately securing benefits collectively valued at over $1 billion.
           Mr. Sasser was the firm's primary attorney assisting in the development of expert
  witnesses in aid of the prosecution of the In re Anthem, Inc. Data Breach Litigation which
  secured a $115 million settlement. He served as Interim Executive Committee Counsel in the
  Feller v. Transamerica Life Insurance Litigation that settled for $200 million. He currently serves
  as Interim Executive Committee Counsel in the Toyota Hybrid Brake and the Nissan CVT
  litigation cases.
           Mr. Sasser has regularly shared his experience and knowledge with attorneys, Judges,
  public pension funds and the lay public. He also lectured on the topic of securities related
  litigation and shareholder issues in the wake of the derivative securities, toxic debt portfolio and
  real estate mortgage default related global economic crisis of 2008, at the American Association
  of Justice, Winter Convention, February 2010 and the American Association of Justice, Summer
  Convention 2010, presented on the topic of "Securities Litigation" at the Federal Judicial
  Center's Workshop for Judges of the Ninth Circuit on February 1, 2011 and lectured on the topic
  of trying a complex class action at Vanderbilt Law School entitled "Battle in the Valley of the
  Sun: Strategy Tactics and Honor in Litigation," October 17, 2013. He has written for the
  American Association of Justice Quarterly Newsletter, Fall 2009, co-authoring "Securities
  Litigation in the Wake of the Sub-Prime Crisis." Mr. Sasser has been repeatedly selected as a
  California "Super Lawyer," as LAWDRAGON's "100 Attorneys You Need to Know in Securities
  Litigation" and has been regularly commended by San Diego Magazine and the Los Angeles
  Times as a "Top Lawyer." He has also been repeatedly cited as one of Southern California's
  "Top 100 High-Stakes Litigators."

          Chad A. Carder, partner in Barrack, Rodes & Bacine, is an honors graduate of The
  Ohio State University (B.A. 1999), and College of William and Mary, Marshall-Wythe School of
  Law (J.D. 2002), where he was a Graduate Research Fellow and served on the William and
  Mary Moot Court Board. From 2002 to 2003, Mr. Carder served as the law clerk to the
  Honorable Michael J. Hogan of the New Jersey Superior Court. Mr. Carder was admitted to
  practice in Pennsylvania and New Jersey in 2002 and is a member of the bars of the United
  States District Courts for the Eastern District of Pennsylvania and the District of New Jersey.
  He can be reached at the Firm's Philadelphia, PA office.
         Mr. Carder concentrates his practice on federal securities class action litigation, is
  experienced in representing both institutional investor plaintiffs and individual defendants, and
  has been a member of the teams that have litigated major securities class actions to their
  landmark conclusions, including In re WorldCom, Inc. Securities Litigation, Master File No. 02-
  Civ-3288 (DLC), before the Honorable Denise L. Cote in the Southern District of New York; In re
     Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 34 of 44 PageID #: 540




         Schering-Plough Securities Litigation, Master File No. 01-CV-0829 (KSH/RJH) , before the
         Honorable Katherine Hayden in the District of New Jersey; Eastwood Enterprises, LLC v. Farha,
         et al., Case No. 8:07-cv-1940-T-33EAJ, before the Honorable Virginia M. Hernandez Covington
         in the Middle District of Florida; and In re The Mills Corporation Securities Litigation, Civil Action
         No. 1:06-cv-00077 (LO/TJR), before the Honorable Liam O'Grady in the Eastern District of
         Virginia .
                 In addition to representing plaintiffs in securities class actions, Mr. Carder also has an
         active antitrust litigation practice, representing plaintiffs in the prosecution of the following
         antitrust cases, among others: In re Chocolate Confectionary Antitrust Litigation, before the
         Honorable Christopher C. Connor, in the Middle District of Pennsylvania; In re Processed Egg
         Products Antitrust Litigation, before the Honorable Gene E.K. Pratter, in the Eastern District of
         Pennsylvania; In re New Jersey Title Insurance Antitrust Litigation, before the Honorable Garrett
         E. Brown, Jr., in the District of New Jersey; In re Flat Glass {II) Antitrust Litigation, before the
         Honorable Donetta W . Ambrose in the Western District of Pennsylvan ia; and In re Publication
         Paper Antitrust Litigation, before the Honorable Stefan R. Underhill in the District of Connecticut.
         Mr. Carder is also currently litigating several corporate takeover class and derivative actions,
         and has extensive experience litigating shareholder derivative actions in various state and
         federal courts.

                 Matthew Cyr, an associate at Barrack, Rodos & Bacine, is a graduate of St. Joseph's
         University, Philadelphia, Pennsylvania (B.A. 1998) and the University of Wisconsin Law School,
         Madison, Wisconsin (J.D. 2005). Mr. Cyr was admitted to practice in Wisconsin in 2005, in New
         Jersey in 2006 and in Pennsylvania in 2012. He can be reached at the Firm's Philadelphia, PA
         office.
                 At the Firm , Mr. Cyr has worked on major class action litigation in the securities and
         antitrust fields, including cases against Mills Corporation , WellCare Health Plans, Inc., American
         International Group, RAIT Financial Trust, Merrill Lynch & Co., and companies involved in the
         municipal derivatives industry.

                 Alexander Arnold Gershon, partner in Barrack, Rodos & Bacine, is a graduate of the
         Georgia Institute of Technology (B.S. 1962), Emory University School of Law (L.L.B. 1964) and
         New York University (L.L.M. 1966). For more than 35 years , Mr. Gershon's practice has focused
         on representing plaintiffs in cases arising under the federal securities laws, state corporations
         laws, and similar kinds of matters in class actions, individual actions, and stockholders' derivative
         actions in the state and federal courts. Mr. Gershon was admitted to practice in New York in 1966
         and in Georgia in 1964 (inactive status) and is a member of the bars of the United States Supreme
         Court, United States Courts of Appeals for the District of Columbia Circuit, the Second, Third and
         Ninth Circuits, and the United States District Courts for the Southern, Eastern and Western
         Districts of New York and the Northern District of Georgia. Mr. Gershon can be reached at the
         Firm 's New York, NY office.
                 Mr. Gershon is an experienced civil litigator in federal and state courts and has
         contributed to the jurisprudence of class action settlements in cases such as National Super
         Spuds, Inc. v. New York Mercantile Exchange, 660 F.2d 9 (2d Cir. 1981); has helped to
         establish important standards in shareholder derivative actions: Seinfeld v. Barrett, 2006 WL
         890909 (D . Del. 2006) , and Vides v. Amelio, 265 F.Supp.2d 273 (S .D.N.Y. 2003) (exceptions to
         the demand requirement in stockholders' derivative actions) ; Lewis v. Voge/stein, 699 A.2d 327
         (Del.Ch. 1997), and Kaufman v. Beal, 1983 WL 20295 (Del.Ch. 1983) (standards for executive
         compensation) ; and contributed to the establishment of the standards of required disclosure
         under the federal securities laws when corporate stockholders are solicited to approve executive




ww~. barrack . com-..          --     -          _   - _-      __                                                 18
Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 35 of 44 PageID #: 541




  bonus plans seeking tax benefits under the Internal Revenue Code in Shaev v. Saper, 320 F.3d
  373 (3d Cir. 2003).
          Mr. Gershon has successfully advocated corporate governance and excessive executive
  compensation reforms through shareholder rights claims asserted in direct and derivative cases
  alleging corporate directors' breaches of fiduciary and other legal duties. Most recently, Mr.
  Gershon led the litigation team in Resnick v. Occidental Petroleum, et al., Case No. 1O-cv-
  00390, before the Honorable Robert F. Kelly, presiding by special designation in the District of
  Delaware, which resulted in benefits described by the Court as "meaningful change" to the
  company's executive compensation and reporting policies and practices that "affords valuable
  consideration to Occidental and its shareholders."

         Jeffrey B. Gittleman, partner in Barrack, Rodas & Bacine, is an honors graduate of
  Tulane University (B.A. 1993), and Temple University School of Law (J.D. 1996), where he
  served on the Moot Court Honors Society. Mr. Gittleman was admitted to practice in
  Pennsylvania and in New Jersey in 1996. He is admitted to the bars of the United States Court
  of Appeals for the Third Circuit and the United States District Courts for the District of New
  Jersey, the Eastern District of Pennsylvania and the Northern District of Illinois. Mr. Gittleman
  can be reached at the Firm's Philadelphia, PA office.
          Mr. Gittleman has represented plaintiffs in securities fraud , antitrust and other class
  actions since joining the firm in 1998. Mr. Gittleman regularly consults with institutional
  investors, including international, state, county, municipal and Taft-Hartley pension funds,
  regarding domestic and international securities litigation. He assists clients in their evaluation of
  whether and when to take an active role in securities litigation. Mr. Gittleman works closely with
  the Firm's portfolio monitoring department and case evaluation teams to help the Firm's clients
  maximize their recoveries from securities litigation.
           Mr. Gittleman has been actively involved in the prosecution of numerous securities
  litigation cases . He has represented the State of Michigan Retirement Systems in In re
  American International Group, Inc. 2008 Securities Litigation, Master File No. 08-CV-4772-LTS
  (S.D.N.Y.}, which settled for $970.5 million; the Florida State Board of Administration in In re
  Schering-Plough Securities Litigation, which settled for $165 million, and the Iowa Public
  Employees' Retirement System in In re Mills Securities Litigation, which settled with the
  defendant real estate investment trust corporation, its officers and directors, its auditor, Ernst &
  Young , and a foreign real estate development company, for $202.75 million. He has also
  represented the State Teachers Retirement System of Ohio, the Pennsylvania Public School
  Employees' Retirement System, and the Oakland County Employees' Retirement System in
  securities litigation class actions across the country.
          Recently , Mr. Gittleman served as trial counsel for a class of bondholders in Becker v.
  BNY Mellon in the Eastern District of Pennsylvania. The case settled the same day that closing
  arguments were set to begin. Mr. Gittleman also served as trial counsel for lridian
  Technologies, Inc. and its common shareholder-elected directors in Equity Asset Investment
  Trust, Inc. v. John Daugman, et al, in a case tried in Delaware Chancery Court.
          Mr. Gittleman has served in leadership roles in numerous multi-district antitrust class
  actions. He has helped secure multi-million dollar recoveries against the manufacturers of
  carbon fiber, automotive refinishing paint, graphite electrodes, flat class and other products. Mr.
  Gittleman is currently serving as a member of the Executive Committee in In re Lithium Ion
  Batteries Antitrust Litigation.

        Jeffrey W. Golan, a partner in Barrack, Rodas & Bacine, graduated with honors from
  Harvard College in 1976 with a degree in Government. He graduated in 1980 from the
     Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 36 of 44 PageID #: 542




         Georgetown University Law Center, where he served as the Topics Editor for the school's
         international law review, and from the School of Foreign Service, with a Master's of Science
         Degree in Foreign Service. In 1980, he received the Francis Deak Award from the American
         Society of International Law for the year's best student writing in an international law journal.
         Mr. Golan served as a Law Clerk for the Honorable Edwin D. Steel, Jr., in the United States
         District Court for the District of Delaware, and thereafter joined a large firm in Philadelphia,
         where he concentrated on commercial litigation, including the representation of plaintiffs and
         defendants in federal securities and antitrust cases . Mr. Golan was admitted to practice in
         Pennsylvania in 1981 and is a member of the bars of United States Court of Appeals for the
         Second, Third , and Fourth Circuits, and the United States District Court for the Eastern District
         of Pennsylvania. Mr. Golan can be reached at the Firm 's Philadelphia, PA office.
                  Since joining BR&B in 1990, Mr. Golan has been the Firm's primary attorney in many
         major securities fraud cases throughout the country. Of particular note, he was BR&B's lead
         trial attorney in the WorldCom securities class action - a prosecution that yielded a record-
         breaking recovery of more than $6.19 billion for defrauded investors - one of the most notable
         fraud cases ever to go to trial. In April 2005, Mr. Golan led the BR&B team that took the only
         non-settling defendant, WorldCom's former auditor Arthur Andersen LLP, to trial. Andersen
         agreed to settle in the fifth week of trial, shortly before closing arguments. In approving this and
         other settlements, Judge Denise Cote found "the quality of the representation given by Lead
         Counsel is unsurpassed in this Court's experience with plaintiffs' counsel in securities litigation"
         and that "the quality of representation that Lead Counsel has provided to the class has been
         superb." From 2008 to 2015, Mr. Golan was the Firm's lead attorney in In re American
         International Group, Inc. 2008 Securities Litigation, which settled for $970.5 million. The
         settlement is believed to be the largest recovery in a securities class action in the absence of a
         restatement, an SEC enforcement action or a criminal indictment. In approving the settlement
         in March 2015, Judge Laura Taylor Swain found the recovery to be an "outstanding result
         obtained on behalf of the settlement class."
                 Mr. Golan also served as BR&B's primary attorney for the landmark Cendant case, in
         which the lead plaintiffs and lead counsel achieved what is still the third highest recovery ever
         achieved in a securities fraud class case ($3.32 billion), which included the most ever paid in a
         securities fraud class case by an outside auditor ($335 million). He served as the Firm 's lead
         attorney in the securities fraud class action involving The Mills Corporation, which settled with
         the defendant real estate investment trust corporation , its officers and directors, its auditor, and
         a foreign real estate development company, for $202.75 million, as well as in cases against
         DaimlerChrysler ($300 million obtained for the class) , DFC Global Corp. ($30 million recovered),
         and many others.
                 Mr. Golan also served as the lead trial attorney in an action in the Delaware Court of
         Chancery, Equity Asset Investment Trust, et al. v. John G. Oaugman, et al., in which the Firm
         represented lridian Technologies , Inc. (the world leader in iris recognition technologies) and its
         common shareholder-elected directors. The case was brought against the Company and the
         common directors, prepared for trial on an expedited basis under the Chancery Court's "fast-
         track" procedures for Board contests, and went to trial two months after the complaint was filed .
                 Mr. Golan has also headed up the Firm's representation of lead plaintiffs in a number of
         derivative actions stemming from the stock option backdating scandal, and served as the Firm 's
         lead attorney in cases challenging proposed corporate transactions. He served as a co-lead
         counsel in consolidated shareholder cases challenging PepsiCo's acquisition of Pepsi Bottling
         Group. After such lawsuits were filed , PepsiCo increased its offer price from $29.50 to $36.50
         per share, which provided PBG 's public shareholders with an additional $1 .022 billion in value .
         He represented institutional and individual lead plaintiffs in a case that challenged the proposed
         buy-out of Lafarge N.A. by its majority shareholder, Lafarge S.A. , which was settled when


w wwba rrackc com ~    _,         ---- - -       - --   --     _--                               -            ;   20
      Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 37 of 44 PageID #: 543




           Lafarge S.A. agreed to increase the buy-out price from the $75.00 per share initially offered to
           $85.50 per share (a $388 million increase in the amount paid to Lafarge N.A.'s public
           shareholders) and to make additional disclosures about the company and the proposed
           transaction. And, among other cases , Mr. Golan served as a co-lead counsel in consolidated
           shareholder cases challenging the majority shareholder buy-out of Nationwide Financial
           Services, Inc., where as part of a settlement the acquirer raised its offer price from $47.20 per
           share to $52.25 per share, thereby providing a $232 million benefit to class members.
                    Mr. Golan also successfully represented investors in the class and derivative action in
           the Delaware Court of Chancery in In re Cheniere Energy Stockholders Litigation, wh ich
           challenged whether shareholders approved an equity compensation plan that provided
           Cheniere's CEO with $126 million in equity compensation for one year. The successful
           settlement of this litigation resulted in the withdrawal of a new equity compensation plan that
           had earlier been proposed to grant executives 30 million shares that would have had a market
           value of $565 million at the time, a new stockholder vote on the shares that were challenged by
           the litigation, and several other corporate reforms.
                    Mr. Golan has been selected several times as a "Pennsylvania Super Lawyer" in the
           field of securities litigation. In June 2000, he was honored as the "Featured Litigator" in the on-
           line magazine published by Summation Legal Technologies, the legal software company. Mr.
           Golan, who has served as a faculty member at various deposition training programs, has also
           served in numerous capacities for the Public Interest Law Center of Philadelphia , including as
           Vice-Chair of the Board, on the staff of the Mayor's Task Force for the Employment of Minorities
           in the Philadelphia Police Force, and as a member of the Philadelphia Bar Association's Pro
           Bono Task Force (report issued October 2017).

                    Robert A. Hoffman, partner in Barrack, Rodos & Bacine, is a graduate of Rutgers
           University (B .A. 1980) (with high distinction) and Rutgers University School of Law - Camden
           (J .D. 1983). Mr. Hoffman clerked for the Honorable Charles R. Weiner, United States District
           Court for the Eastern District of Pennsylvania , during the years 1984-1985. Mr. Hoffman has
           been practicing in the area of securities class and derivative actions, and corporate litigation
           generally, for more than 25 years, during which time he has analyzed laws and provided advice
           on issues relevant to pension fund boards of trustees. He was admitted to the bars of the
           Supreme Court of Pennsylvania and Supreme Court of New Jersey in 1983, and is also a
           member of the bars the United States Court of Appeals for the Eighth Circuit and the United
           States District Courts for the Eastern District of Pennsylvania and the District of New Jersey.
           Mr. Hoffman can be reached at the Firm's Philadelphia , PA office.
                   Mr. Hoffman has broad experience in prosecuting securities class actions in federal
          courts around the country. He served as lead counsel for the Florida State Board of
          Administration in In re Schering-Plough Securities Litigation, before the Honorable Katherine
          Hayden in the District of New Jersey, which settled in 2009 for $165 million. Mr. Hoffman also
          prosecuted one of the most significant subprime related securities class actions, In Re Merrill
          Lynch & Co., Inc. Securities, Derivative and ER/SA Litigation, before the Honorable Judge Jed
          S. Rakoff, in the Southern District of New York, which settled for $475 million for defrauded
          investors, and was a member of the litigation team in prosecuting In re American International
          Group, Inc. 2008 Securities Litigation, before the Honorable Laura Taylor Swain in the Southern
          District of New York, which settled in 2014 for $970.5 million. He was one of the lead attorneys
          representing plaintiffs in In re MicroWarehouse Securities Litigation, (D.Conn .), which resulted in
          a $30 million recovery for the plaintiff class. He also has significant experience in the trial and
          appeal of securities class actions. See, e.g. In re Control Data Corp. Securities Litigation, 933
          F.2d 616 (81h Cir. 1991). Mr. Hoffman also led a derivative case against Synthes, Inc., a large
          medical device company that had been cited by the U.S. Government for illegal "off-label"



www. bar rack".c'o rn ~                      .                                     -      ·       -   -        ·   21
      Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 38 of 44 PageID #: 544




         promotions. The case resulted in the implementation of significant corporate governance
         changes at the company.

                  Leslie Bornstein Molder, partner in Barrack, Rodes & Bacine, is an honors graduate
         from the University of Michigan (A.B. magna cum laude 1980) as well as from the National Law
         Center at the George Washington University (J .D. cum /aude 1983) and was admitted to
         practice in Pennsylvania in 1983 and is a member of the bar of the United States Court of
         Appeals for the Seventh Circuit and the United States District Court for the Eastern District of
         Pennsylvania. For over 25 years, Ms. Molder has practiced primarily in the area of complex civil
         litigation, including securities class actions , antitrust class actions and policyholder actions
         against insurance companies and has participated in the trials of a variety of commercial cases ,
         including cases involving disputes between securities brokerage firms and their customers. Ms.
         Molder oversees the Firm's portfolio monitoring services for institutional clients . She is also the
         Firm's settlement attorney, specializing in documenting and effectuating settlements of class
         actions and assisting clients throughout the settlement process. She can be reached at the
         Firm's Philadelphia , PA office.

                 Julie B. Palley, an associate at Barrack, Rados & Bacine, joined the Firm in 2008. Ms.
         Palley graduated from the University of Pennsylvania cum /aude in 2003 with a double major in
         Communications and Psychology with honors. She received her J .D. from Temple University
         School of Law in May of 2007. At Temple, Mrs. Palley was on the Dean's List and received an
         award for distinguished class performance. She was also a member of the Law School's
         budget committee , the Women's Law Caucus and the Jewish Law Students' Association. Ms.
         Palley was admitted to practice in Pennsylvania and New Jersey in 2007 and is a member of
         the bar of the United States District Court for the Eastern District of Pennsylvania. Before
         joining Barrack, Rados & Bacine, Mrs. Palley was counsel at the Pennsylvania Securities
         Commission. Ms. Palley can be reached at the Firm's Philadelphia, PA office.
                  At BR&B, Ms. Palley has been a member of the Firm's litigation teams representing
         investors, including state, local and union pension funds, in securities class action litigations and
         derivative actions , including cases involving securities fraud, shareholders rights and corporate
         governance. Ms. Palley was a member of the litigation team that prosecuted In re Merrill Lynch
         & Co., Inc. Securities, Derivative and ER/SA Litigation before the Honorable Jed S. Rakoff in the
         Southern District of New York, which settled for $475 million. Ms. Palley has also been part of
         the litigation teams in other successful class actions , including the team that successfully
         challenged the majority shareholder buy-out of Nationwide Financial Services, Inc., where as
         part of a settlement the acquirer raised its offer price from $47.20 per share to $52.25 per share ,
         a $232 million benefit to class members, and as part of the teams challenging the proposed
         acquisition of Wm . Wrigley Jr. Company by Mars, Incorporated, and the proposed acquisition of
         King Pharmaceuticals by Pfizer. Ms. Palley also successfully represented shareholders in a
         derivative case involving the buyout of Barnes & Noble by its chairman, resulting in a $29 million
         payment to settle shareholder claims.
                  Ms. Palley was a member of the team prosecuting In re American International Group,
         Inc. 2008 Securities Litigation, before the Honorable Laura Taylor Swain in the Southern District
         of New York, which settled in 2014 for $970.5 million and the team prosecuting Pennsylvania
         Public School Employees' Retirement System v. Bank of America Corp., before the Honorable
         William H. Pauley, Ill, in the Southern District of New York, which settled in 2016 for $335
         million. She is also a member of litigation teams pursuing claims for violations of the federal
         antitrust laws on behalf of small businesses and other individuals who have been injured by
         price-fixing conspiracies.




WWW   barrack com·                                                                                               22
    Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 39 of 44 PageID #: 545




                 Mark R. Rosen, partner in Barrack, Rodos & Bacine, is an honors graduate of the
        University of Pennsylvania (AB. summa cum laude 1976), where he was elected to Phi Beta
        Kappa , and the Harvard Law School (J .D. cum laude 1979). Mr. Rosen , who served as a law
        clerk to Judge Stanley S. Brotman, of the United States District Court for the District of New
        Jersey, has handled many trials and appeals as an experienced civil litigator representing
        plaintiffs and defendants in federal and state courts in, inter a/ia, constitutional, securities,
        antitrust, corporate takeover, environmental, consumer and other class and derivative litigation
        and individual commercial actions. Mr. Rosen can be reached at the Fi rm's Ph iladelphia, PA
        office.
                At BR&B, Mr. Rosen has handled a variety of matters, including antitrust, securities and
        corporate takeover class and derivative actions, as well as individual commercial actions. Mr.
        Rosen was a principal member of the litigation team in Pennsylvania Public School Employees'
        Retirement System v. Bank of America Corp., et al., Civil Action No. 1 :11-cv-733-WHP, before
        the Honorable William H. Pauley, Ill, which settled for $335 million . He was also a member of
        the successful team that litigated In re WorldCom, Inc. Securities Litigation, before the
        Honorable Denise L. Cote in the Southern District of New York, to its landmark conclusion. He
        served as one of the lead counsel in the Rubin v. MF Global Ltd. securities litigation , where he
        successfully argued an appeal to the United States Court of Appeals for the Second Circuit,
        Iowa Public Employees' Retirement System v. MF Global, Ltd., 620 F.3d 137 (2d Cir. 2010),
        establishing a landmark precedent that defendants could not immunize their statements under
        the "bespeaks caution" doctrine, and , upon remand , settled for $90 million . He also served as
        one of the lead counsel in the Green Mountain Coffee Roasters Securities Litigation, where he
        successfully argued an appeal to the Second Circuit reinstating the plaintiffs ' claims.
        Employees ' Retirement System of Government of the Virgin Islands v. Blanford, 794, F.3d 297
        (2d Cir. 2015).
                 He was one of the lead counsel for plaintiffs in In re Automotive Refinishing Paint
        Antitrust Litigation, before the Honorable R. Barclay Surrick in the Eastern District of
        Pennsylvania, which yielded $105 million in settlements, and In re Publication Paper Antitrust
        Litigation, before the Honorable Stefan R. Underhill in the District of Connecticut, among
        others. He was one of the lead counsel for plaintiffs in the litigation over the acquisition of
        Chiron, which resulted in an increase of several hundred million dollars in the price paid to buy
        out its public shareholders, and for the mutual policyholders of Harleysville Mutual Insurance
        Company, in which he worked to secure a $26 million recovery. Mr. Rosen has also handled
        the defense of several matters, including representing a group of defendants in a securities
        action arising from the upheaval in the financial markets. He also served as lead trial counsel
        representing a major international bank in an injunction hearing successfully defending its
        acquisition of an American bank.
                Mr. Rosen also has successfully litigated high-profile cases which received nationwide
        recognition . In Strawn v. Canuso, 140 N.J. 43 , 657 A.2d 420 (1995), the New Jersey Supreme
        Court ruled in favor of his clients, a group of homeowners, in establishing that bu ilders and real
        estate brokers must inform prospective buyers if the property for sale is near a landfill. In
        Atlantic Coast Demolition & Recycling, Inc. v. Board of Chosen Freeholders, 48 F.3d 701 (3d
        Cir. 1995), on remand, 931 F. Supp. 341 (D.N.J. 1996), aff'd, 11 2 F.3d 652 (3d Cir.), cert.
        denied, 522 U.S. 966 (1997), Mr. Rosen represented an out-of-state recycling faci lity and
        persuaded the court to strike down the New Jersey system of waste "flow control ," holding that it
        violated the constitutional protection for interstate commerce.
                 Mr. Rosen has argued or had principal responsibilities for appeals in a number of state
        and federal appellate courts. In 2012, Mr. Rosen was selected as a Top Rated Lawyer in
        Commercial Litigation by American Lawyer Media. He is admitted to practice in California, the
        District of Columbia, New Jersey and Pennsylvania, and is a member of the bars of the United


www.barrack c'a m         __   -   - - _ - _ - - - --        __-_-
                                                        ---=.~       ·- -      ·         _·                   23
        Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 40 of 44 PageID #: 546




           States Supreme Court, the United States Courts of Appeals for the District of Columbia,
           Second, Third, Sixth , Seventh, Ninth, and Eleventh Circuits and the United States District
           Courts for the Southern, Central and Northern Districts of California, the District of Colorado, the
           District of Colum bia, District of New Jersey, the Eastern District of Pennsylvania and the
           Eastern District of Wisconsin .

                   Meghan J. Talbot, an associate with Barrack, Rados & Bacine, joined the Firm in
           2020. Ms. Talbot graduated from Bryn Mawr College in 2007 with a degree in Economics. She
           attended Villanova University School of Law (J.D. cum laude 2013), where she was a managing
           editor of the Law Review. While in law school, Ms. Talbot served as an intern with the
           Honorable Holly B. Fitzsimmons of the United States District Court for the District of
           Connecticut. Ms. Talbot was admitted to practice in Pennsylva nia in 2016 and in New Jersey in
           2017. She is a member of the bars of the United States Court of Appeals for the Third Circuit,
           and the United States District Court for the Eastern District of Pennsylvania, the Middle District
           of Pennsylvania and the District of New Jersey. She can be reached at the Firm's Ph iladelphia,
           PA office.
                    At BR&B, Ms. Talbot represents the firm 's clients in major class action litigation in the
           securities and antitrust fields. Before joining BR&B's Philadelphia office, Ms. Talbot practiced in
           a large law firm in Philadelphia where she represented plaintiffs and defendants in a wide range
           of complex matters in the federal and state courts, concentrating her practice on commercial
           litigation matters, including the representation of corporate plaintiffs in high-value business
           interruption and environmental cases. She has been an integral part of trial and appellate
           teams and has deep experience in managing complex discovery. Ms. Talbot's pro bona
           practice has included trial and appellate work on behalf of plaintiffs in First Amendment and
           other civil rights actions.

                    Michael A. Toomey, a partner in Barrack, Rados & Bacine, joined the Firm in 2011. At
           BR&B, Mr. Toomey has represented investors, including state, local and union pension funds, in
           many class and derivative actions, including cases involving securities fraud, shareholder rights
           and corporate governance. Mr. Toomey was an integral part of the litigation teams that
           prosecuted In re American International Group, Inc. 2008 Securities Litigation, which resulted in
           a $970.5 million settlement for defrauded investors, among the largest recoveries ever achieved
           in a securities fraud class action stemming from the 2008 financial crisis, and Pennsylvania
           Public School Employees ' Retirement System v. Bank of America Corp et. al. , which resulted in
           a $335 million settlement in 2016. Mr. Toomey has also successfully represented investors in
           class and derivative actions such as Pub. Employees ' Ret. Sys. of Miss. v. Schleifer, which
           challenged the excessive compensation provided to Regeneron Pharmaceuticals, Inc. board of
           directors'. The successful settlement of this case resulted in the largest reduction in board
           compensation in any excessive director compensation case, ever: $44.5 million. Mr. Toomey
           also represented investors in In re Cheniere Energy Stockholders Litigation , which challenged
           whether shareholders approved an equity compensation plan that provided Cheniere's CEO
           with $126 million in one year. The successful settlement of this litigation resulted in the
           withdrawal of a new equity compensation plan that proposed to grant executives 30 million
           shares, a new stockholder vote on the shares that were challenged by the litigation , and several
           other corporate reforms. Mr. Toomey also successfully represented shareholders in a derivative
           case challenging the payment by Barnes & Noble for an asset held by its chairman Leonard
           Riggio whereby Riggio agreed to pay $29 million to settle shareholders' claims. Mr. Toomey
           has also helped to establish important standards in shareholder derivative actions such as
           Seinfeld v. Slager, No. CIV.A. 6462-VCG, 2012 WL 2501105 (Del. Ch. June 29, 2012) (directors
           must show entire fairness of their own compensation if compensation plan lacks meaningful
           limits) and Kaufman v. Al/emang, 70 F. Supp. 3d 682 (D. Del. 2014) (companies must strictly



-   www barrack c6m1          .-·- -:----   - -           ~    -      --   -    -   . -    -   -   - -     -      24
       Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 41 of 44 PageID #: 547




           comply with SEC regulation 17 C.F.R. § 240.14a-101 (Item 10(a)(1)) when attempting to gain
           shareholder approval of company compensation plans).
                   Mr. Toomey received his B.A. from Tufts University in 2005 and his J.D. from Temple
           University School of Law in 2010. He is admitted to practice in New York and New Jersey and
           is a member of the bars of the United States District Courts for the Southern and Eastern
           Districts of New York. While at Temple , Mr. Toomey was an intern in the Chambers of Judge
           Lerner of the Philadelphia Court of Common Pleas and Magistrate Judge Elizabeth Hey of the
           Eastern District of Pennsylvania. He also interned at the Philadelphia Public Defender where he
           advocated in court on behalf of indigent defendants. Mr. Toomey can be reached at the Firm's
           New York, NY office.

                   Samuel M. Ward, partner in Barrack, Rodes & Bacine, is a graduate of the University of
          California, Hastings College of Law (J.D. 2001 ), and a 1995 honors graduate of the University of
          California, San Diego (B.A. 1995). Mr. Ward was admitted to practice in California in 2001 and
          is a member of the bars of the United States District Courts for the Southern, Central and
          Northern District of California. Before joining BR&B, Mr. Ward worked as a political consultant,
          managing both Congressional and State Assembly campaigns. At the Firm, he has litigated
          numerous securities cases in federal district courts throughout the country. Mr. Ward was a
          member of the trial team in In re Apollo Group Inc. Securities Litigation, before the Honorable
          James A. Teilborg in the District of Arizona, where he played a critical role in mastering the
          deposition and documentary proof that was used at trial to secure the jury's unanimous verdict.
          Mr. Ward also represented the plaintiff class in In re Applied Micro Circuits Corp. Securities
          Litigation, achieving a $60 million settlement for class members, one of the largest recoveries in
          a securities class action in the Southern District of California since passage of the PSLRA. Mr.
          Ward is the former Chair of Planned Parenthood Affiliates of California and former Vice-Chair of
          the Board of Directors of Planned Parenthood of the Pacific Southwest. Mr. Ward can be
          reached at the Firm's San Diego, CA office.

                   Frances Vile/la-Velez, of-counsel to Barrack, Rodes & Bacine, is a graduate of
          Syracuse University College of Law, Syracuse, New York (J.D. 1977) and Swarthmore College
          (B.A. 1974). She was admitted to practice in Puerto Rico in 1977 and in Pennsylvania in 1978
          and is a member of the bars of the United States Court of Appeals for the Third Circuit and the
          United States District Court for the Eastern District of Pennsylvania. Ms. Vilella-Velez began
          her legal career in 1978 as a trial attorney in the Office of the Regional Solicitor, U.S.
          Department of Labor, where she litigated OSHA cases before the United States district courts
          and the Occupational Safety and Health Review Commission (OSHRC). She then seNed as
          the first law clerk for the Honorable Nelson A. Diaz, on the Court of Common Pleas of
          Philadelphia County, Philadelphia, Pennsylvania. During her tenure with Judge Diaz, Ms.
          Vilella-Velez also seNed as a staff member on the Mayor's Task Force on Minority Employment
          in the Police Department, in Philadelphia, where she conducted legal and policy analyses of
          alternative proposals to increase minority employment in the Policy Department, and assisted in
          drafting the report to the mayor. Ms. Vilella-Velez can be reached at the Firm's Philadelphia, PA
          office. Among other community activities, Ms. Vilella-Velez seNed for many years on the board
          of the Valentine Foundation and currently seNes on the board of the Chester Children's Chorus.




~www.ba-rrack.c_
               om \          -   -                                  --                                         25
    Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 42 of 44 PageID #: 548




Significant Judicial Praise


                In In re Apollo Group Inc. Securities Litigation, Master File No. CV-04-2147 PHX-JAT
        (U.S. District Court for the District of Arizona) , Barrack, Rodos & Bacine, as the sole lead
        counsel for the class, secured a jury verdict for the full amount per share requested. Judge
        Teilborg commented that trial counsel "brought to this courtroom just extraordinary talent
        and preparation.... The technical preparation, the preparation for your examination and
        cross-examination of witnesses has been evident in every single instance. The
        preparation for evidentiary objections and responses to those objections have been
        thorough and foresighted. The arguments that have been made in every instance have
        been well-prepared and well-presented throughout the case. *** Likewise, for the
        professionalism and the civility that you -- and the integrity that you have all
        demonstrated and exuded throughout the handling of this case, it has just, I think, been
        very, very refreshing and rewarding to see that. *** [W]hat I have seen has just been truly
        exemplary. 11

                BR&B ultimately secured payment of $145 million from the defendants - the largest
        post-verdict judgment and recovery achieved in a shareholder class action for violations of the
        federal securities laws since passage of the PSLRA. In approving the $145 million resolution on
        April 20, 2012 (see 2012 WL 1378677), Judge Teilborg further stated: "[S]ince the enactment of
        the Private Securities Litigation Securities Reform Act ("PLSRA"), securities class actions rarely
        proceed to trial. Because Plaintiffs faced the burden of proving multiple factors relating to
        securities fraud, there was great risk that this case would not result in a favorable verdict after
        trial. Further, after the jury verdict, this Court granted judgment as a matter of law in favor of
        Defendants and Class Counsel pursued a risky and successful appeal to the Ninth Circuit Court
        of Appeals . Thereafter, Class Counsel successfully opposed a petition for certiorari to the
        United States Supreme Court. Based on this procedural history and the seven years of
        diligence in representing the Class, Class Counsel achieved an exceptional result for the
        Class. Such a result is unique in such securities cases and could not have been
        achieved without Class Counsel's willingness to pursue this risky case throughout trial
        and beyond. ... [A]s discussed above, Plaintiffs' Lead Counsel achieved exceptional
        results for the Class and pursued the litigation despite great risk."

                In In re WorldCom, Inc. Securities Litigation, No. 02 Civ. 3288 (DLC), BR&B was co-
        lead counsel for the Class and achieved settlements in excess of $6.13 billion. After a partial
        settlement with one group of defendants for in excess of $2.56 billion, Judge Cote stated that
        "the settlement amount ... is so large that it is of historic proportions." The Judge found
        that "Lead Counsel has performed its work at every juncture with integrity and
        competence. It has worked as hard as a litigation of this importance demands, which for
        some of the attorneys, including the senior attorneys from Lead Counsel on whose
        shoulders the principal responsibility for this litigation rests, has meant an onerous work
        schedule for over two years." Judge Cote further found that "the quality of the
        representation given by Lead Counsel is unsurpassed in this Court's experience with
        plaintiffs' counsel in securities litigation. Lead Counsel has been energetic and
        creative. Its skill has matched that of able and well-funded defense counsel. It has
        behaved professionally and has taken care not to burden the Court or other parties with
        needless disputes. Its negotiations with the Citigroup Defendants have resulted in a
        settlement of historic proportions. It has cooperated with other counsel in ways that
        redound to the benefit of the class and those investors who have opted out of the


WWW.barrack com I                                                                                             26
    Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 43 of 44 PageID #: 549




       class. The submissions of Lead Counsel to the Court have been written with care and
       have repeatedly been of great assistance." The Court also found that "In sum, the quality
       of representation that Lead Counsel has provided to the class has been superb. 11 In
       approving the final settlements totaling $3.5 billion, in an opinion and order dated September 20,
       2005, the Court stated "The impressive extent and superior quality of Lead Counsel's
       efforts as of May 2004 were described in detail in the Opinion approving the Citigroup
       Settlement. ... At the conclusion of this litigation, more than ever, it remains true that
       'the quality of representation that Lead Counsel has provided to the class has been
       superb.' ... At trial against Andersen, the quality of Lead Counsel's representation
       remained first-rate. .. The size of the recovery achieved for the class - which has been
       praised even by several objectors - could not have been achieved without the
       unwavering commitment of Lead Counsel to this litigation. 11

                Further, the Court found that "Despite the existence of these risks, Lead Counsel
       obtained remarkable settlements for the Class while facing formidable opposing counsel
       from some of the best defense firms in the country;" and "If the Lead Plaintiff had been
       represented by less tenacious and competent counsel, it is by no means clear that it
       would have achieved the success it did here on behalf of the Class." In reiterating that the
       size of the settlements was "historic," Judge Cote stated: "it is likely that less able plaintiffs'
       counsel would have achieved far less. 11

               In Becker v. Bank of New York Mellon, et al., 11-cv-06460-JS (E.D. Pa.), BR&B
       served as class counsel , and achieved a cash settlement of $13,500,000 to resolve all claims
       asserted by the plaintiff and the class. In approving the settlement, the Court noted that trial
       counsel's "skill and efficiency" in defending against a "litany of pretrial motions, including
       a new motion to dismiss, motions in limine, and several Daubert motions," as well as
       during the trial. The Court further stated that: "This favorable settlement is attributable in
       large part to class counsel's zealous advocacy for the class and vigorous prosecution of
       this action in the face of formidable opposition from Defendants. 11

                In In re Automotive Refinishing Paint Antitrust Litigation, 2:1O-md-01426-RBS (E.D.
       Pa.), BR&B, co-lead counsel for a Class of direct purchasers of automotive refinishing paint,
       achieved settlements with five defendants in excess of $100 million. After reaching a settlement
       with the last two defendants remaining in the litigation, the Court stated, "I want to commend
       counsel on both sides of this litigation. I think that the representation on both sides of
       this litigation is as good as I've ever seen in my entire professional career. Counsel
       worked together in this case. They frankly made the job of this Court very easy and I
       commend all of you for what you've done in this litigation. 11

               In In re Nationwide Financial Services Litigation, Case No. 2:08-CV-00249, before
       the Honorable H. Michael Watson, in the U.S. District Court for the Southern District of
       Ohio. BR&B, as co-lead counsel, represented a lead plaintiff in a class action litigation
       contesting the buy-out of Nationwide Financial Services, Inc. by its majority owner Nationwide
       Mutual Insurance Company and certain affiliates in 2008. In assessing the settlement, the
       Court found : Plaintiffs and their counsel have made a thoroughly considered judgment
       that the Settlement is not only fair, adequate and reasonable, but an excellent result for
       the Class. The $52.25 per share revised offer was 12% more than NFS's closing price on
       August 6; it was 10.7% higher than Nationwide Mutual's initial offer of March 10, 2008 (providing
       an aggregate benefit of $232.8 million to the members of the Class); and it was negotiated in
       the midst of an overall decline in the financial markets, and apparently while internal forecasts
       for NFS indicated some decline in its projected results." And, in assessing the work of co-lead
       counsel , the Court found that the "quality and skill in the work performed by Plaintiffs'



www.barrack.com.                                                                                             27
     Case 2:21-cv-00678-JS-AYS Document 59-6 Filed 05/27/21 Page 44 of 44 PageID #: 550




         Counsel is evident through the significant economic and non-economic recovery
         achieved in this Action."

                  In In re Cendant Corporation Litigation, No. 98-CV-1664 (VVHW) (D.N.J.), BR&B was
         co-lead counsel for the Class and achieved settlements with defendants in excess of $3.18
         billion, more than three times larger than the next highest recovery ever achieved in a
         securities law class action suit by that time . The Cendant settlement included what was, at the
         time , the largest amount by far ever paid in a securities class action by an issuing company and
         the amount paid by Ernst & Young remains the largest amount ever paid in a securities class
         action by an outside auditor. The Cendant settlement further included extensive corporate
         governance reforms, and a contingency recovery of one-half the net recovery that Cendant and
         certain of its affiliated individuals may recover in on-going proceedings against CUC's former
         auditor. The Cendant Court stated that "we have all been favored with counsel of the
         highest competence and integrity and fortunately savvy in the ways of the law and the
         market." The Court found that the "standing, experience and expertise of counsel, the skill
         and professionalism with which counsel prosecuted the case and the performance and
         quality of opposed counsel were and are high in this action." The Court further found that
         the result of lead counsel's efforts were "excellent settlements of uncommon amount
         engineered by highly skilled counsel with reasonable cost to the class."




www.barra-ck com-, -            -         --   -     - - ·                        ·   ·       -              28
